AGREEMENT OF SALE AND PURCHASE

 

between

 

229 W. 36TH STREET PARTNERSHIP LP,

 

Seller

 

and

 

ARC NY22936001, LLC

 

Purchaser

 

Date: November 8, 2012

 

Property:

 

229 West 36th Street

 

New York. New York 10018

 

 

 

 

 

 



 

Table of Contents

 

    Page       ARTICLE 1. INCLUSIONS IN SALE AND EXCLUSIONS 1       1.1.
Inclusions 1       1.2. Exclusions 2       ARTICLE 2. PURCHASE PRICE 2      
2.1. Purchase Price 2       2.2. Payment of Purchase Price 2       ARTICLE 3.
REPRESENTATIONS AND WARRANTIES 3       3.1. Representations of Seller 3      
3.2. Purchaser’s Representations and Warranties 10       3.3. Limitations 13    
  ARTICLE 4. STATE OF TITLE OF PROPERTY 13       4.1. Permitted Encumbrances 13
      ARTICLE 5. TITLE INSURANCE AND ABILITY OF SELLER TO CONVEY 15       5.1.
Title Insurance 15       5.2. Title Objections 15       5.3. No Further Action
16       ARTICLE 6. CLOSING COSTS 16       6.1. Purchaser’s Obligations 16      
6.2. Seller’s Obligations 16       6.3. Other Costs 17       6.4. Survival 17  
    ARTICLE 7. ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES 17      
ARTICLE 8. REAL ESTATE TAX ADJUSTMENTS 17       ARTICLE 9. CONFIDENTIALITY 18  
    9.1. Confidentiality 18       9.2. Return of Information 18       9.3.
Survival 18

 



-i-

 

 



Table of Contents

(continued)



 



    Page       ARTICLE 10. OPERATIONS PRIOR TO CLOSING 18       10.1. Continued
Operations 18       10.2. Access to the Property 19       10.3. Leases. Seller
agrees that between the Effective Date and the Closing: 19       10.4. Service
and Maintenance Agreements 20       10.5. Transfers 20       10.6. Notices 20  
    10.7. Litigation 20       10.8. Tenant Estoppel Certificates and SNDAs 20  
    10.9. Section 314 Audit 22       ARTICLE 11. CASUALTY AND EMINENT DOMAIN 23
      11.1. Casualty and Risk of Loss 23       11.2. Eminent Domain 24      
11.3. Survival 24       ARTICLE 12. ASSESSMENTS 25       ARTICLE 13. CLOSING
ADJUSTMENTS 25       13.1. Adjustments and Prorations 25       13.2. Survival 29
      13.3. Determination of Closing Adjustments 29       13.4. Net
Apportionments and Adjustments 30       ARTICLE 14. CLOSING DOCUMENTS;
OBLIGATIONS OF PURCHASER AND SELLER AT CLOSING 30       14.1. Seller’s
Obligations at Closing 30       14.2. Purchaser’s Obligations at Closing 32    
  ARTICLE 15. CONDITION PRECEDENT 32       ARTICLE 16. SALES TAX 33      
ARTICLE 17. UNPAID TAXES 33       ARTICLE 18. THE CLOSING 33       18.1. The
Closing 33

 



-ii-

 

 



Table of Contents

(continued)



 

    Page       ARTICLE 19. NOTICES 34       ARTICLE 20. DEFAULT 36       20.1.
Purchaser’s Default 36       20.2. Seller’s Default 36       ARTICLE 21.
CONDITIONS; SURVIVAL 37       21.1. Conditions 37       21.2. Survival 38      
ARTICLE 22. SUCCESSORS AND ASSIGNS 38       22.1. Assignment 38       ARTICLE
23. BROKERS 38       23.1. Representation 38       ARTICLE 24. ESCROW 39      
ARTICLE 25. [INTENTIONALLY DELETED] 39       ARTICLE 26. MISCELLANEOUS 39      
26.1. Existing Mortgage 39       26.2. Merger 39       26.3. Headings 39      
26.4. Governing Law 39       26.5. Jurisdiction 40       26.6. Waiver of Venue
and Inconvenient Forum Claims 40       26.7. Waiver of Jury Trial 40       26.8.
Successors and Assigns 40       26.9. Invalid Provisions 40       26.10.
Schedules and Exhibits 40       26.11. No Other Parties 40       26.12.
Interpretation 40       26.13. Counterparts; Faxed Signatures 41       26.14.
Binding Effect 41       26.15. Recordation 41

 



-iii-

 

 



Table of Contents

(continued)



 

    Page       26.16. Intentionally Omitted 41       26.17. Defined Terms 41    
  26.18. Singular/Plural 41

 



-iv-

 

 

 

EXHIBITS & SCHEDULES

 

EXHIBIT 1 Definitions EXHIBIT 2 Form of Deed EXHIBIT 3 Bill of Sale EXHIBIT 4

Assignment and Assumption of Service, Maintenance and Concessionaire Agreements

EXHIBIT 5 Assignment and Assumption of Landlord’s Interest in Leases EXHIBIT 6
Assignment of Licenses and/or Permits EXHIBIT 7 Assignment of Warranties and
Guarantees EXHIBIT 8 Post-Closing Adjustment Letter EXHIBIT 9 FIRPTA Certificate
EXHIBIT 10 Tenant Notice Letter EXHIBIT 11 Title Affidavit EXHIBIT 12 Assignment
of Letters of Credit EXHIBIT 13 Escrow Letter SCHEDULE A Description of Land
SCHEDULE B Schedule of Leases SCHEDULE C Service and Maintenance Agreements
SCHEDULE D Rent Roll and Arrears Report SCHEDULE E Compliance SCHEDULE F
Litigation SCHEDULE G Title Report SCHEDULE H Letters of Credit SCHEDULE I Form
of Tenant Estoppel Statement SCHEDULE J Security Deposits SCHEDULE K Façade Work
SCHEDULE L Permits SCHEDULE M Survey SCHEDULE N [Intentionally Omitted] SCHEDULE
O [Intentionally Omitted] SCHEDULE P Pending Real Estate Tax Adjustment

 



-v-

 

 

 

AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is made and entered into as of
November 8, 2012 (the “Effective Date”), by and between 229 W. 36th Street
Partnership LP, a Delaware limited partnership (“Seller”), and ARC NY22936001,
LLC, a Delaware limited liability company (“Purchaser”),

 

W I T N E S S E T H

 

Seller hereby agrees to sell and convey to Purchaser, and Purchaser hereby
agrees to purchase from Seller, upon the terms and conditions hereinafter set
forth, the Property (as such term is defined in Article 1 hereof).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, and subject to the terms, provisions and
conditions hereof, Seller and Purchaser hereby covenant and agree as follows:

 

ARTICLE 1.

INCLUSIONS IN SALE AND EXCLUSIONS

 

1.1. Inclusions. The term “Property” shall mean the following:

 

1.1.1. The land described in Schedule A annexed hereto, and designated as Block:
786, Lot: 23 in the Borough of Manhattan on the Tax Map of the City of New York
(the “Land”).

 

1.1.2. All of Seller’s right, title and interest in and to the buildings,
structures and improvements, together with the air rights and development
rights, if any, tenements, privileges, easements, rights of way, mineral and
water rights, hereditaments and appurtenances thereto belonging or in any way
appertaining, now erected or situated on the Land (collectively, the
“Building”). The Building’s street address is 229 West 36th Street, New York,
New York 10018.

 

1.1.3. All of Seller’s right, title and interest in and to the fixtures,
equipment, machinery, supplies, building materials and personal property used in
connection with the operation of the Building and owned by Seller, and not being
the property of any space tenant or occupant at the Building, manager or leasing
agent, or any other third party.

 

1.1.4. All right, title and interest of Seller, if any, in and to any land lying
in the bed of any street, road or avenue, opened or proposed, in front of or
adjoining the Land, to the center line thereof, and any strips and gores
adjacent to the Land, and all right, title and interest of Seller in and to any
award made or to be made in lieu thereof and in and to any unpaid award for
damage to the Land and Building by reason of change of grade of any street.

 

1.1.5. All written space leases and other written use, possession, tenancy,
occupancy or license agreements, now or hereafter covering offices, stores and
other spaces situate at or within the Building or the Land, and all amendments,
modifications and/or assignments thereof, all of which are listed on Schedule B
to be assigned to Purchaser at Closing (the “Leases”), as well as all lease
guaranties delivered in connection therewith, all of which are listed on
Schedule B (the “Guaranties”), and all of the right, title and interest of the
landlord under the Leases, and Guaranties, and, subject to the provisions of
Section 13.1.10, all security deposits paid or deposited by space tenants or
occupants in respect of Leases (individually, a “Tenant” and collectively, the
“Tenants”), applicable to Tenants in possession under the Leases at Closing),
which shall not have been applied in accordance with the terms and conditions
hereof.

 

1

 



1.1.6. All right, title and interest of Seller in and to those certain service
contracts, utility agreements, maintenance agreements and other agreements with
respect to the Property listed on Schedule C to be assigned by Seller to
Purchaser at Closing (collectively, the “Service and Maintenance Agreements”);
other items of intangible personal property owned by Seller and utilized in and
necessary for the operation of the Property; assignable guarantees or warranties
of contractors and materialmen and any rights to claim against third parties for
improper work or materials or damage to the Property except for such work,
materials or damage which has been properly repaired or restored prior to
Closing (collectively with the Service and Maintenance Agreements, “Intangible
Personal Property”).

 

1.1.7. All site plans, architectural renderings, plans and specifications,
engineering plans, as-built drawings, floor plans and other similar plans or
diagrams, if any, which (a) relate to the Land and/or the Building and (b) are
in Seller’s or Seller’s managing agent’s possession;

 

1.1.8. Seller’s right, title and interest, if any, in all licenses, permits,
permit applications and warranties, guaranties, indemnities and bonds which (a)
relate to the Building and/or the Land, and (b) are assignable by Seller to
Purchaser.

 

1.2. Exclusions. The term “Property” shall exclude the following:

 

1.2.1. Those existing causes of action and damage claims of or against Seller,
if any.

 

1.2.2. All rights and interests of Seller as owner of the Property arising prior
to the Closing (including but not limited to, tax refunds, casualty or
condemnation proceeds, applied tenant deposits, utility deposits, rent in
arrears and rent escalations) attributable to periods prior to Closing, subject
to Articles 11 and 13 hereof, to the extent applicable.

 

ARTICLE 2.

PURCHASE PRICE

 

2.1. Purchase Price. The purchase price for the Property to be paid by Purchaser
to Seller shall be the amount of Sixty Four Million Eight Hundred Fifty Thousand
and 00/100 Dollars ($64,850,000.00) (the “Purchase Price”).

 

2.2. Payment of Purchase Price. The Purchase Price shall be paid and evidenced
as follows:

 

2.2.1. Deposit.

 

2

 



(a) On or before the date which is two (2) Business Days after the Effective
Date, Purchaser shall deliver a deposit to Chicago Title Insurance Company
(Philadelphia, PA) (the “Escrow Agent”) in the sum of Six Million Four Hundred
Eighty-Five Thousand and 00/100 Dollars ($6,485,000.00). The foregoing deposit,
to the extent actually deposited by Purchaser with Escrow Agent, together with
all interest accrued thereon are hereinafter referred to as the “Deposit.”
Escrow Agent shall hold and apply the Deposit in accordance with the terms of
this Agreement.

 

(b) At Closing, the Deposit shall be applied to Purchaser’s obligations to pay
the Purchase Price, provided that the Deposit shall be returned by Escrow Agent
to Purchaser, within one day of demand by Purchaser, without any notice or
authorization being required from Seller or any other Person, in the foregoing
instances:

 

(i)When return of the Deposit is called for by the terms of this Agreement; or

 

(ii)If Seller (A) either (i) defaults in the performance of its obligations
hereunder or (ii) is unable to perform its obligations under this Agreement for
any reason other than default of Purchaser, and (B) Purchaser terminates this
Agreement in accordance with the provisions set forth herein.

 

(c) Escrow Agent shall place the Deposit in an interest-bearing account
permitting immediate withdrawal without a penalty. Interest earned on the
Deposit shall become part of the Deposit and shall be remitted to the party
entitled to the Deposit pursuant to this Agreement.

 

2.2.2. The balance of the Purchase Price (i.e., less the Deposit), as adjusted
to reflect net prorations and other adjustments provided for in this Agreement
(the “Cash Balance”), shall be deposited in cash or by wire transfer to a bank
account designated by Escrow Agent on or before Closing and, at Closing, shall
be paid toward the Purchase Price at the direction of Seller to the Escrow
Agent.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

3.1. Representations of Seller. Except, in all cases, for any fact, information
or condition disclosed in the Permitted Encumbrances, the Leases, the
Guaranties, any Tenant Estoppel Statement (which must not contradict material
representations and warranties herein in order to be deemed Confirming Estoppels
(hereinafter defined)), any of the Schedules attached hereto or which is
otherwise known by Purchaser prior to the Closing or otherwise made available in
the virtual deal room maintained by Jones Lang LaSalle with respect to the
Property on October 25, 2012, Seller hereby represents and warrants as of the
Effective Date as follows:

 

3

 



3.1.1. Power and Authority. Seller is a limited partnership duly formed and
validly existing under the laws of the State of Delaware. The execution,
delivery and performance of this Agreement by Seller (i) are within Seller’s
limited partnership powers and (ii) have been duly authorized by all necessary
limited partnership or other applicable action. This Agreement and all documents
which are to be delivered to Purchaser by Seller at the Closing are, or at the
time of Closing will be, duly authorized, executed and delivered by Seller; are,
or at the time of Closing will be, legal, valid and binding obligations of
Seller enforceable in accordance with their terms, subject to general principles
of equity and to bankruptcy, insolvency, reorganization, moratorium or other
similar laws presently or hereafter in effect affecting the rights of creditors
or debtors generally; and do not conflict with any provisions of law or
regulation to which Seller is subject, violate any provision of any judicial
order to which Seller is a party or to which Seller or the Property is subject.
The execution, delivery and performance of this Agreement do not require the
consent or approval of any court, administrative or governmental authority and
do not result in the creation or imposition of any lien or equity of any kind
whatsoever upon, or give to any other person any interest or right (including
any right of termination or cancellation) in or with respect to, any material
agreement to which Seller is a party or the business or operations of Seller or
any of its properties or assets.

 

3.1.2. Leases.

 

(a) Schedule B sets forth a true, complete and correct list of all Leases in
effect on the Effective Date of this Agreement and Seller has either original or
copies of all Leases and Guaranties in its possession. Seller has delivered or
made available to Purchaser true and complete copies of all Leases. No
representation is made as to (i) possible assignments of any Leases not
consented to by Seller for which Seller has no actual knowledge, or (ii) any
subleases or underleases not consented to by Seller and for which Seller has no
actual knowledge.

 

(b) Seller has not received written notice from any of the Tenants requesting
the performance of any material repairs, alterations or other work which has not
been completed. Seller has not sent or received any written notice of any
material default of any material obligations on the part of any Tenant or
landlord under the Leases which has not been cured. No Tenant is in arrears in
the payment of monthly base rent or additional rent for any period in excess of
thirty (30) days, except as set forth on Schedule D. The rents set forth on
Schedule D are the actual rents billed or to be billed by Seller to the Tenants,
and the actual amounts paid or payable by the Tenants. Except as set forth in
the Leases, (a) no Tenant is entitled to rental concessions or abatements for
any period subsequent to the scheduled date of Closing, (b) no other or
additional renewal or extension options have been granted to the Tenants and (c)
no person, firm, or entity, and none of the Tenants, has the rights in, or
rights to purchase or acquire all, or any part of the Property, including,
without limitation, a right of first refusal, right of first offer or option to
purchase or lease with respect thereto other than Purchaser hereunder. None of
the Tenants has made any requests for any assignment, transfer, or subletting in
connection with all or a portion of the Building which is presently pending or
under consideration by Seller. To Seller’s knowledge, all of the Leases are in
full force and effect in accordance with their respective terms, and none of the
Leases has been modified, amended, renewed or extended except as set forth in
Schedule B. No action, proceeding or arbitration is pending on the date hereof
with any Tenant in respect of its tenancy or its Lease.

 

4

 



(c) Seller represents and warrants to Purchaser that Seller has heretofore
billed all Tenants for all base rent and other additional rent due under the
Leases and that all Tenants are current in the payment of same except as set
forth on Schedule D.

 

(d) Schedule J sets forth all Security Deposits, as well as interest earned
thereon (including those in the form of Letters of Credit), presently held by or
on behalf of Seller with respect to the Leases. Seller shall not apply any
portion of the Security Deposits against any Tenant default subsequent to the
date of this Agreement unless and until the Tenant has vacated the premises
pursuant to its respective Lease.

 

(e) There are no agreements for the payment of leasing commissions in connection
with the Leases or the Property (collectively, the “Brokerage Agreement”) other
than that certain Property Management and Leasing Agreement by and between
Seller and CB Richard Ellis, Inc., dated as of July 24, 2007, as amended by that
certain Amendment to Property Management and Leasing Agreement by and between
Seller and CB Richard Ellis, Inc., dated as of [sic], 2009, which will be
terminated as of the Closing Date, without expense to Purchaser. There are no
leasing commissions due or to become due under the Brokerage Agreement that have
not been paid by Seller.

 

3.1.3. Compliance. Except as otherwise disclosed on Schedule E attached hereto,
Seller has not received any written notice from any municipal, state, or other
statutory or regulatory authority, any board of fire underwriters, improvement
association, or architectural committee, relating to noncompliance with any
applicable building code or restriction that has not been corrected.

 

3.1.4. Condemnation. To Seller’s knowledge, there is no pending or threatened
condemnation or eminent domain proceeding affecting any portion of the Property.

 

3.1.5. Litigation. To Seller’s knowledge, other than as disclosed on Schedule F,
there are no legal actions pending or threatened against Seller, which, if
determined adversely to Seller, would (a) materially impair Seller’s ability to
perform its obligations under this Agreement, (b) impose any material costs,
obligations or responsibilities on Purchaser following the Closing, (c)
materially adversely affect any of the Leases or Tenants or (d) materially
affect the value of the Property.

 

3.1.6. Copies of Agreements. The Seller has delivered or made available to
Purchaser true, correct and complete copies of the Service and Maintenance
Agreements and the Leases that are in the Seller’s possession or control or
which are otherwise readily accessible to Seller.

 

5

 



3.1.7. Façade Work.

 

3.1.7.1. To Seller’s knowledge, the only item of work remaining to be performed
with respect to the Property in order to bring the Property into legal
compliance sufficient to have the temporary certificate of occupancy for the
Property reinstated is the repair or replacement of certain façade work as
detailed in that certain AIA contract between Seller and The Fieldler Companies,
Inc. (“Seller’s Engineer”), dated as of July 23, 2012 (the “Fieldler Contract”),
which contract is attached hereto as Schedule K. “Façade Work” shall mean the
repair detailed in the Fieldler contract and any other work determined by
Seller’s Engineer (and reasonably confirmed by Purchaser’s engineer) to be
necessary to further the repair or replacement of the façade such that the
temporary certificate of occupancy can be reinstated and the façade and the
areas affected by any work to the façade (including the parapet walls of the
north elevation) will be structurally sound and legally compliant and free from
violations of record relating to the condition requiring the Façade Work,
including, without limitation, the costs and expenses associated with such work.

 

3.1.7.2. If the Façade Work is not completed and a final lien waiver is not
obtained from Seller’s Engineer prior to the Closing, then, at Closing, Seller
shall, at Purchaser’s option, either (a) deposit the Façade Escrow Amount (as
hereinafter defined) with the Escrow Agent, or (b) apply the Façade Escrow
Amount as a credit against the Purchase Price.

 

3.1.7.3. On or before December 10, 2012, Seller shall cause Seller’s Engineer to
deliver to Purchaser an estimate of the costs and expenses remaining to complete
the Façade Work. Purchaser shall have until December 14, 2012 to review such
estimate and to deliver a estimate from Purchaser’s engineer for the remainder
of the Façade Work. If the estimates of Seller’s Engineer and Purchaser’s
engineer are no more than thirty percent (30%) apart, then the amounts shall be
added together and divided by two (2), and the resulting product (the “Work
Amount A”) shall be used as the basis for calculating the Façade Work Amount. If
one party provides an estimate and the other party fails to provide an estimate
on a timely basis, and such failure continues for two (2) business days after
written notice, then the estimate provided by the one party shall be deemed the
Work Amount A. If the foregoing estimates differ by more than thirty percent
(30%), then the parties shall obtain a third estimate from a licensed structural
engineer reasonably acceptable to Seller’s Engineer and Purchaser’s engineer (or
if none shall be designated by December 17, 2012 (despite commercially
reasonable efforts by Seller’s Engineer and Purchaser’s engineer to agree upon a
qualified, neutral engineer from candidates offered by either Seller’s Engineer
and/or Purchaser’s engineer prior to December 17, 2012), then Francesco Bruni
(AIA, NCARB, LEED AP) of the VSA Group (“VSA Group”)), by no later than December
20, 2012 and the amount of such estimate (“Work Amount B”) shall be the basis
for the Façade Work Amount (it being agreed that the Work Amount B shall not be
higher than the higher of (i) Purchaser’s engineer’s estimate and (ii) Seller’s
Engineer’s estimate or lower than the lower of (x) Seller’s Engineer’s estimate
and (y) Purchaser’s engineer’s estimate). The parties shall share equally in the
payment of the costs and expenses of the third (3rd) engineer, or the VSA Group,
as applicable. If an estimate from a third (3rd) engineer or the VSA Group is
not obtained on or before December 20, 2012, then the estimate of the Seller’s
Engineer and the estimate of the Purchaser’s engineer previously obtained
pursuant to this Section 3.1.7.3, notwithstanding the fact that such estimates
may be more than thirty percent (30%) apart, shall be added together and divided
by two (2) and the resulting product shall be deemed the Work Amount B. As used
herein, “Façade Escrow Amount” shall mean an amount equal to the product of two
times (2x) either Work Amount A or Work Amount B, as applicable.

 

6

 



3.1.7.4. In the event the Façade Escrow Amount is in excess of $750,000, then
Seller shall have the right, at its sole option, to terminate this Agreement, in
which event the Deposit and any interest earned thereon shall be returned to
Purchaser and Seller shall reimburse Purchaser for reasonable out-of-pocket
expenses relating to this Agreement, including due diligence expenses and any
expenses incurred in arranging financing to purchase the Property (all of which
shall be capped at $150,000) and neither party shall thereafter have any further
right or obligation hereunder, other than surviving obligations expressly set
forth herein. If Seller does not elect to terminate this Agreement as herein
provided, then, despite the fact that the Façade Work Amount is in excess of
$750,000, Seller shall be obligated to, at Purchaser’s option, either (a)
deposit the Façade Escrow Amount in its entity with Escrow Agent, or (b) apply
the Façade Escrow Amount in its entirety against the Purchase Price, as provided
above in Section 3.1.7.2. Notwithstanding any of the foregoing to the contrary,
if Seller has elected to terminate this Agreement pursuant to this Section
3.1.7.4, and Purchaser wishes to proceed to Closing, then Purchaser shall
provide notice to Seller of such intention and the parties shall proceed to
Closing and the Façade Work Amount in such situation shall be capped at
$750,000, and such sum shall be provided as a credit against the Purchase Price.

 

3.1.7.5. Seller agrees to diligently perform the Façade Work in a good and
workmanlike manner, at its sole cost and expense (including the costs of
Seller’s Engineer and any expediter that Seller may elect to hire), up until the
Closing Date. Seller covenants and agrees to work in good faith and
expeditiously as is commercially possible to undertake and diligently perform
the Façade Work between the Effective Date and the Closing Date. Seller
covenants and agrees to provide Purchaser with access to Seller’s Engineer and
observation rights at the Property with respect to the on-going Façade Work
between the Effective Date and the Closing Date. Additionally, Seller covenants
and agrees to provide prompt notice to Purchaser of any increase in the scope of
the Façade Work that may be made known to Seller from and after the Effective
Date.

 

3.1.7.6. On the Closing Date, to the extent any Façade Work is remaining, Seller
shall assign and Purchaser shall assume (i) the Fieldler Contract (and, if
Purchaser so elects, any expediting contract that Seller may have entered into
with respect to the Façade Work) and (ii) any and all remaining obligations with
respect to the Façade Work (other than the deposit of the Façade Escrow Amount).
From and after the Closing Date Seller shall be relieved of any and all
obligations relating to the Façade Work, except as expressly provided for
herein. In the event that Purchaser has elected for any Façade Escrow Amount to
be deposited with the Escrow Agent, from and after the Closing Date, Purchaser
shall have the right to draw down such funds in its sole discretion, and any
remaining funds shall be the property of Purchaser.

 

3.1.8. RPIE Escrow. Seller has received a 2010 RPIE Non-Compliance Notice from
the New York City Department of Finance, dated as of November 9, 2011, and as
further detailed on Schedule E attached hereto (the “RPIE Notice”). Seller’s
potential liability for the fine described in the RPIE Notice is approximately
$53,834 (the “RPIE Fine”). If the RPIE Fine is not paid pursuant to the RPIE
Notice or otherwise waived prior to Closing, an amount equal to $53,834 (the
“RPIE Escrow”) will be deposited with the Escrow Agent to pay the RPIE Fine.
Upon written notice from Seller to Escrow Agent, a copy of which shall be
provided to Purchaser, Seller shall direct Escrow Agent to apply the RPIE Escrow
to the RPIE Fine or release the RPIE Escrow to the Seller pursuant to this
Section 3.1.8. Notwithstanding anything in the immediately preceding sentence to
the contrary, upon the earlier of (i) receipt by Seller that the RPIE Fine has
been waived or (ii) December 31, 2013, the RPIE Escrow shall be released to
Seller to the extent the same is no longer an applicable fine or penalty against
the Property.

 

7

 



3.1.9. Foreign Person. Seller is not a “foreign person” within the meaning of
Section 1445(f)(3) of the Internal Revenue Code.

 

3.1.10. OFAC. Neither Seller, nor to Seller’s knowledge, any of its direct or
indirect beneficial owners is now or shall be at any time prior to or at the
Closing a person or entity with whom (i) a United States citizen, permanent
resident alien or person within the United States, (ii) an entity organized
under the laws of the United States or its territories, (iii) an entity wherever
organized or doing business that is owned or controlled by persons specified in
clause (i) or (ii) above or (iv) entity having its principal place of business
within the United States or any of its territories (collectively, a “U.S.
Person”), is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under any relevant United States
law, regulation and executive orders, including lists published by the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) (including those
executive orders and lists published by OFAC with respect to persons or entities
that have been designated by executive order or by the sanction regulations of
OFAC as persons or entities with whom U.S. Persons may not transact business or
must limit their interactions or types approved by OFAC or otherwise) or under
United Nations, or other similar laws, regulations, executive orders or
guidelines. Seller has taken such measures as are required of Seller under
Applicable Laws to ascertain that the funds being invested by Purchaser in the
acquisition of the Property are derived from permissible sources. Neither Seller
nor to Seller’s knowledge any of its direct or indirect beneficial owners is a
person or entity with which a U.S. Person, including a United States Financial
Institution as defined in 31 U.S.C. §5312, as amended is prohibited from
transaction business of the type contemplated by this Agreement under any
applicable laws. Seller and to its knowledge its direct and direct beneficial
owners are in compliance with the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 as applicable to Purchaser and its direct and indirect beneficial
owners.

 

3.1.11. ERISA. Seller is not and is not acting on behalf of an “employee benefit
plan” within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended, a “plan” within the meaning of Section 4975 of
the Internal Revenue Code of 1986, as amended or an entity deemed to hold “plan
assets” within the meaning of 29 C.F.R. § 2510.3-101 of any such employee
benefit plan or plans.

 

3.1.12. Mortgage Notice. Seller has not received written notice from any holder
of any mortgage requesting the performance of any repairs, alterations or other
work, or for the correction of any defaults under any agreements, ordinances,
rules or otherwise with respect to the Property which shall remain uncured on
the Closing Date.

 

8

 



3.1.13. Hazardous Materials. Seller has not received any written notice (i) from
any applicable governmental authority of any “hazardous materials” or “hazardous
wastes”, as defined, without limitation, under the Relevant Environmental Laws
(hereinafter defined) at, on, around or under the Property, or migrating from
the Property, in violation of any Relevant Environmental Laws; or (ii) of any
pending actions, suits, claims and/or proceedings claiming that Seller, any of
the Tenants or the Property is in violation of any Relevant Environmental Laws.
For the purposes hereof, “Relevant Environmental Laws” shall mean any and all
laws, rules, regulations, statutes, orders and directives, whether federal,
state or local, applicable to the Property or any part thereof now or
hereinafter in effect, in each case as amended or supplemented from time to time
including, without limitation all applicable judicial or administrative orders,
applicable consent decrees and binding judgments relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface, water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation), including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended (49 U.S.C. §6901 et
seq.), the Hazardous Material Transportation Act, as amended (49 U.S.C. §§ 1801
et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act, as amended (7
U.S.C. §§ 136 et seq.), the Resource Conservation and Recovery Act, as amended
(42 U.S. §§ 6901 et seq.), the Toxic Substance Control Act, as amended (15
U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42 U.S.C. §§ 7401 et
seq.), the Federal Water Pollution Control Act, as amended (33 U.S.C. §§ 1251 et
seq.) the Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et
seq.), the Safe Drinking Water Act, as amended (42 U.S. C. §§ 300f et seq.),
Environmental Protection Agency regulations pertaining to Asbestos (including,
without limitation, 40 C.F.R. Part 61, Subpart M, the United States
Environmental Protection Agency Guidelines on Mold Remediation in Schools and
Commercial Buildings, the United States Occupational Safety and Health
Administration regulations pertaining to Asbestos including, without limitation,
29 C.F.R. Section 1910.1001 and 1926.58), and any state or local counterpart or
equivalent of any of the foregoing, and any related federal, state or local
transfer of ownership notification or approval statutes.

 

3.1.14. Employees. There are no individuals now working, or at any time during
Seller’s ownership of the Property who worked, at the Property who are or were
employed by Seller. Seller shall not employ any employees for the operation or
maintenance of the Property without the Purchaser’s written consent, which
consent may be withheld by Purchaser in its sole discretion. Any employees
engaged in the operation or maintenance of the Property are, as of the Effective
Date, employed by service providers pursuant to the Service and Maintenance
Agreements or pursuant to that certain Property Management Agreement, dated as
of August 1, 2009, by and between Seller and Grubb & Ellis Management Services,
Inc., as the same may have been amended and/or supplemented from time to time
(the “Property Management Agreement”). Seller shall not employ any employees in
connection with the operation or maintenance of the Property on and after the
Effective Date and any employees engaged in the operation or maintenance of the
Property shall be employed by one or more of the foregoing third-party service
providers or pursuant to the Property Management Agreement.

 

3.1.15. Permits. To the best of Seller’s knowledge, there are no open or pending
work permits, alteration applications, or requests to change a certificate of
occupancy, temporary or otherwise, other than the permits for the Façade Work
and those detailed on Schedule L attached hereto.

 

9

 



3.1.16. Air Rights; Development Rights. Seller has not sold, conveyed or
otherwise transferred any air rights or other development rights, to the extent
any exist with respect to the Property, and same are intact and being included
in this sale to the extent Seller owns them.

 

3.1.17. Assessments. To the best of Seller’s knowledge, neither the Property nor
any part thereof is affected by any real estate tax assessment or assessments
which are or may become payable after the Closing Date.

 

3.1.18. Knowledge. The term “knowledge,” when used in this Agreement, shall mean
only such information as has actually been communicated to, or learned by Bill
Burke, Shawn Veldhouse and/or Michael Fruchtman of Real Estate Capital Partners,
(the “Designated Representative”), each of whom is an authorized representative
of Seller and is the person most knowledgeable with respect to the matters
herein represented and warranted. Seller shall not be deemed to have made any
representations to Purchaser regarding the accuracy, completeness, methodology
or current status of any report prepared by a third party and provided to
Purchaser by Seller or any such third party. The fact that reference is made to
the personal knowledge of the Designated Representative shall not render the
Designated Representative personally liable for any breach of any of the
foregoing representations and warranties.

 

3.1.19. Survival. All representations and warranties of Seller contained in this
Section 3.1 shall be restated at Closing, and shall be void and of no further
force or effect whatsoever from and after 270 days from the Closing Date (the
“Survival Period”) and any claim of breach thereof must be in writing and prior
to the expiration of the Survival Period or shall be deemed waived.

 

3.1.20. Right to Adjourn Closing. Seller shall have the right to adjourn the
Closing for up to sixty (60) days for the purpose of curing any default,
misrepresentation or incorrect warranty.

 

3.2. Purchaser’s Representations and Warranties. Purchaser hereby represents,
warrants and covenants, as of the Effective Date and as of the Closing Date, as
follows:

 

3.2.1. Power and Authority. Purchaser is a limited liability company, duly
formed and validly existing under the laws of the State of Delaware. Purchaser
has full power and authority to enter into and perform this Agreement in
accordance with its terms. The execution, delivery and performance of this
Agreement by Purchaser (i) are within Purchaser’s limited liability company
powers and (ii) have been duly authorized by all necessary limited liability
company or other applicable action. Purchaser is not a “foreign person” within
the meaning of Internal Revenue Code Section 1445 and the regulations issued
therefore. This Agreement and all documents executed by Purchaser which are to
be delivered to Seller at the Closing are, or at the time of Closing will be,
duly authorized, executed and delivered by Purchaser; are, or at the time of
Closing will be, legal, valid and binding obligations of Purchaser enforceable
against Purchaser in accordance with their terms subject to general principles
of equity and to bankruptcy, insolvency, reorganization, moratorium or other
similar laws presently or hereafter in effect affecting the rights of creditors
or debtors generally; and do not and at the time of Closing will not (i) violate
any provision of any agreement, judicial order, judgment, decree, statute, law,
rule or regulation to which Purchaser is subject, or (ii) conflict with or
result in a violation of Purchaser’s organizational document. The execution,
delivery and performance of this Agreement do not require the consent or
approval of any court, administrative or governmental authority and do not
result in the creation or imposition of any lien or equity of any kind
whatsoever upon, or give to any other person any interest or right (including
any right of termination or cancellation) in or with respect to, any material
agreement to which Purchaser is a party or the business or operations of
Purchaser or any of its properties or assets.

 

10

 



3.2.2. OFAC. Neither Purchaser, nor to Purchaser’s knowledge, any of its direct
or indirect beneficial owners is now or shall be at any time prior to or at the
Closing a person or entity with whom a U.S. Person is prohibited from
transacting business of the type contemplated by this Agreement, whether such
prohibition arises under any relevant United States law, regulation and
executive orders, including lists published by OFAC (including those executive
orders and lists published by OFAC with respect to persons or entities that have
been designated by executive order or by the sanction regulations of OFAC as
persons or entities with whom U.S. Persons may not transact business or must
limit their interactions to types approved by OFAC or otherwise) or under United
Nations, or other similar laws, regulations, executive orders or guidelines.
Purchaser has taken such measures as are required of Purchaser under Applicable
Laws to ascertain that the funds being invested by Purchaser in the acquisition
of the Property are derived from permissible sources. Neither Purchaser nor to
Purchaser’s knowledge any of its direct or indirect beneficial owners is a
person or entity with which a U.S. Person, including a United States Financial
Institution as defined in 31 U.S.C. §5312, as amended is prohibited from
transacting business of the type contemplated by this Agreement under any
applicable laws. Purchaser and to its knowledge its direct and indirect
beneficial owners are in compliance with the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001 as applicable to Purchaser and its direct and indirect
beneficial owners.

 

3.2.3. Acceptance of the Property. Purchaser acknowledges that it has thoroughly
inspected the Property and all factors relevant to the Property’s use,
including, without limitation, the physical condition of the Property, including
the interior and exterior, the structure, condition of soils, environmental
condition, all utilities and all physical and functional aspects of the
Property; all operating records, leases, documents and other material affecting
the income and operation of the Property; and all matters relating to title;
together with all municipal and other legal requirements such as taxes,
assessments, zoning, use permits, and building codes. PURCHASER SPECIFICALLY
ACKNOWLEDGES AND AGREES THAT, OTHER THAN AS EXPRESSLY SET FORTH HEREIN, SELLER
IS SELLING AND PURCHASER IS PURCHASING THE PROPERTY ON AN “AS IS WITH ALL
FAULTS” BASIS AND THAT PURCHASER IS NOT RELYING ON ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER, EXPRESS OR IMPLIED, FROM SELLER, ITS AGENTS,
OR BROKERS AS TO ANY MATTERS CONCERNING THE PROPERTY EXCEPT AS EXPRESSLY SET
FORTH HEREIN, INCLUDING WITHOUT LIMITATION: (I) THE QUALITY, NATURE, ADEQUACY
AND PHYSICAL CONDITION AND ASPECTS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, THE STRUCTURAL ELEMENTS, SEISMIC ASPECTS OF THE PROPERTY, FOUNDATION, ROOF,
APPURTENANCES, ACCESS, LANDSCAPING, PARKING FACILITIES AND THE ELECTRICAL,
MECHANICAL, HVAC, PLUMBING, SEWAGE, AND UTILITY SYSTEMS, FACILITIES AND
APPLIANCES, THE SQUARE FOOTAGE WITHIN THE IMPROVEMENTS ON THE REAL PROPERTY AND
WITHIN EACH TENANT SPACE THEREIN, (II) THE QUALITY, NATURE, ADEQUACY, AND
PHYSICAL CONDITION OF SOILS, GEOLOGY AND ANY GROUNDWATER, (III) THE EXISTENCE,
QUALITY, NATURE, ADEQUACY AND PHYSICAL CONDITION OF UTILITIES SERVING THE
PROPERTY, (IV) THE DEVELOPMENT POTENTIAL OF THE PROPERTY, AND THE PROPERTY’S
USE, HABITABILITY, MERCHANTABILITY, OR FITNESS, SUITABILITY, VALUE OR ADEQUACY
OF THE PROPERTY FOR ANY PARTICULAR PURPOSE, (V) THE ZONING OR OTHER LEGAL STATUS
OF THE PROPERTY OR ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON USE OF THE
PROPERTY, (VI) THE COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY
APPLICABLE CODES, LAWS, REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS
AND RESTRICTIONS OF ANY GOVERNMENTAL OR QUASI-GOVERNMENTAL ENTITY OR OF ANY
OTHER PERSON OR ENTITY, (VII) THE PRESENCE OF HAZARDOUS MATERIALS ON, UNDER OR
ABOUT THE PROPERTY OR THE ADJOINING OR NEIGHBORING PROPERTY, (VIII) THE QUALITY
OF ANY LABOR AND MATERIALS USED IN ANY IMPROVEMENTS ON THE REAL PROPERTY, (IX)
THE CONDITION OF TITLE TO THE PROPERTY, (X) THE LEASES, SERVICE AGREEMENTS, OR
OTHER AGREEMENTS AFFECTING THE PROPERTY AND (XI) THE ECONOMICS OF THE OPERATION
OF THE PROPERTY.

 

11

 



3.2.4. Released Claims. Purchaser shall rely solely upon Purchaser’s own
knowledge of the Property based on its investigation of the Property and its own
inspection of the Property in determining the Property’s physical condition.
Purchaser for itself and for anyone claiming by, through or under Purchaser
hereby waives its right to recover from and fully and irrevocably releases
Seller, its employees, officers, directors, representatives, agents, servants,
attorneys, affiliates, parents, subsidiaries, successors and assigns, and all
persons, firms, corporations and organizations on its behalf (“Released
Parties”) from any and all claims that it may now have or hereafter acquire
against any of the Released Parties for any costs, loss, liability, damage,
expenses, demand, action or cause of action arising from or related to any
construction defects, errors, omissions or other conditions, known or unknown,
latent or otherwise, including environmental matters, affecting the Property, or
any portion thereof. Without limiting the foregoing, this release includes
claims of which Purchaser is presently unaware or which Purchaser does not
presently suspect to exist which, if known by Purchaser, would materially affect
Purchaser’s release to Seller.

 

Seller has given Purchaser material concessions regarding this transaction in
exchange for Purchaser agreeing to the provisions of this Section which shall
survive the Closing and shall not be merged into the Deed.

 

The release under this Section 3.2.4 shall not apply to any representation,
warranty or covenant that expressly survives the Closing.

 

12

 



3.2.5. Survival. Other than with respect to Section 3.2.3 and 3.2.4, the
representations and warranties of Purchaser contained in this Section 3.2 shall
be continuing in nature and shall survive for the length of the Survival Period.

 

3.3. Limitations. Notwithstanding anything to the contrary contained herein, if
the Closing shall have occurred and Purchaser shall not have waived any
applicable rights as set forth above, (a) the aggregate liability of Seller for
all breaches of any of Seller’s covenants, representations, and/or warranties
under this Agreement (other than with respect to the Façade Work, which shall be
handled pursuant to Section 3.1.7 hereof) shall not exceed Two Million Nine
Hundred Twenty-Five Thousand Dollars ($2,925,000) (the “Liability Limitation”)
and (b) no claim by Purchaser alleging a breach by Seller of any covenant,
representation or warranty of Seller contained herein may be made, and Seller
shall not be liable for any judgment in any action based upon any such claim,
unless and until such claim, either alone or together with any other such
claims, is for an aggregate amount in excess of Fifty Thousand Dollars
($50,000.00) (the “Floor Amount”), in which event Seller’s liability on final
judgment concerning such claim or claims shall be for the entire amount thereof,
subject to the limitation set forth in clause (a) above; provided, however, that
if any such final judgment is for an amount that is less than or equal to the
Floor Amount, then Seller shall have no liability with respect thereto. During
the Survival Period, Seller agrees to maintain a net worth in an amount equal to
the Liability Limitation, which Purchaser acknowledges and agrees may be
satisfied by Seller maintaining cash and/or marketable securities in an account
which is evidenced to Purchaser, which account shall not be permitted to be
reduced below the amount of the Liability Limitation at any time during the
Survival Period immediately following the Closing Date (or which any timely made
claims shall remain unresolved) without Purchaser’s prior written consent, not
to be unreasonably withheld, conditioned or delayed.

 

ARTICLE 4.

STATE OF TITLE OF PROPERTY

 

4.1. Permitted Encumbrances. Purchaser shall accept title to the Property
subject to the following (the “Permitted Encumbrances”):

 

4.1.1. Any and all present and future zoning restrictions, regulations,
requirements, laws, ordinances, resolutions and orders of any city, town or
village in which the Property lies, and of all boards, bureaus, commissions,
departments and bodies of any municipal, county, state or federal sovereign or
other governmental authority now or hereafter having or acquiring jurisdiction
of the Property or the use and improvement thereof (such authority is herein
called a “Governmental Authority”).

 

4.1.2. The state of facts shown on the survey last dated June 28, 2007 by Joseph
Nicoletti Associates Professional Land Surveyors P.C. (the “Contract Survey”)
attached hereto as Schedule M and any change to such state of facts which would
be shown on a current accurate survey of the Property, or any part thereof,
provided no such change materially adversely affects Purchaser’s ability to use
the Building for its present uses.

 

13

 



4.1.3. The Leases listed on Schedule B annexed hereto, and any extensions,
renewals or modifications thereof entered into in accordance with this
Agreement, or new Leases entered into in accordance with this Agreement.
Termination of any Lease shall not be deemed an objection to title but shall
otherwise be subject to the express terms and conditions hereof.

 

4.1.4. The covenants, restrictions, easements, and agreements of record and
other matters listed on Schedule G annexed hereto, and such other covenants,
restrictions, easements and agreements of record as of the Effective Date, if
any, affecting the Property, or any part thereof, provided such other covenants,
restrictions, easements and agreements of record (i) are not violated by
existing structures, and (ii) do not materially adversely affect the present use
of the Building.

 

4.1.5. [Intentionally deleted.]

 

4.1.6. The Service and Maintenance Agreements, and any renewals thereof, or
substitutions therefor, or additions thereto, provided such renewals,
substitutions and additions are made in the ordinary course of Seller’s business
and are terminable by Purchaser without penalty upon not less than thirty (30)
days’ notice.

 

4.1.7. All violations and/or notes or notices of violations of law or municipal
ordinances, orders, or requirements noted in or issued by any Governmental
Authority having jurisdiction against or affecting the Building, except that,
other than violations issued with respect to the Façade Work, Seller shall pay
on or before the Closing any and all monetary liens, fines, fees, penalties, and
interest imposed with respect to such notices or violations through the Closing
Date that arise from a voluntary action of Seller, up to an aggregate amount
equal to $300,000.00.

 

4.1.8. Any mechanic’s lien or other lien which is the obligation of a Tenant
under any Lease to bond or remove of record (as expressly set forth in such
Lease); provided, however, that Seller shall use commercially reasonable efforts
to cause the Tenant to bond or otherwise remove the lien of record prior to
Closing, and further provided that such Tenant is not more than forty five (45)
days in arrears in the payment of rent or additional rent on the Closing Date or
then subject to a bankruptcy action (in which event, Seller, may, at its option,
deposit into escrow a sum reasonably sufficient to cause the Title Company to
omit the same from Purchaser’s title insurance policy at Closing).

 

4.1.9. Any mechanic’s lien or other lien arising by, through or under Purchaser.

 

4.1.10. Real estate taxes, assessments, business improvement district charges,
vault charges and like charges which are not yet then due and payable (subject
to adjustment as hereinafter provided).

 

4.1.11. Any exception to coverage by the Title Company.

 

4.1.12. Any easement or right of use created in favor of any public utility
company for electricity, steam, gas, telephone, water or other service, and the
right to install, use, maintain, repair and replace wires, cables, terminal
boxes, lines, service connections, poles, mains, facilities and the like, upon,
under and across the Property, provided same (i) are not violated by existing
structures; and (ii) do not materially adversely affect the present use of the
Building.

 

14

 



4.1.13. The printed exceptions contained in the jacket of title insurance policy
then issued by the Title Company which shall insure Purchaser’s title.

 

4.1.14. Possible lack of right to maintain vaults, fences, retaining walls,
chutes, cornices and other installations encroaching beyond the property line
and possible variance between the record description and the tax map.

 

ARTICLE 5.

TITLE INSURANCE AND ABILITY OF SELLER TO CONVEY

 

5.1. Title Insurance. Purchaser acknowledges receipt of a copy of a title report
dated September 10, 2012 (the “Contract Title Report”) issued by Chicago
National Title Insurance Company (the “Title Company”) and the Contract Survey,
and agrees to order a continuation of the Contract Title Report or new title
report from the Title Company or any reputable title insurance company selected
by Purchaser and an update of the Contract Survey within ten (10) days of the
Effective Date. With respect to any continuation of the Contract Title Report
(or any other title report obtained by Purchaser from the Title Company) or an
updated Contract Survey, Purchaser shall deliver to Seller’s attorneys, Dechert
LLP, 2929 Arch Street, Philadelphia, PA 19104, Attention: Jay L. Zagoren, a copy
of such continuation (or other title report of update thereof) or updated survey
together with a written statement by Purchaser of any objections to title which
have appeared for the first time in such continuation (or other title report or
update thereof) or on such updated survey (a “Subsequent Title Objection”),
within ten (10) days of receipt of such continuation or updated survey (or
within ten (10) days of the Effective Date, if heretofore obtained by
Purchaser), but in no event later than fifteen (15) days prior to the Closing
Date, unless such change of circumstances occurred or was recorded or discovered
by the Title Company within such fifteen (15) day period. The failure by
Purchaser to deliver any of the aforementioned documents to Seller’s counsel
within the time period specified in this Section 5.1 shall constitute a waiver
by Purchaser of any and all Subsequent Title Objections contained in the
document not so delivered. In the event Purchaser sends a written statement to
Seller setting forth one or more Subsequent Title Objections which Seller is
unable to remedy prior to the Closing Date, Purchaser hereby grants to Seller a
reasonable adjournment of the Closing Date (subject to Section 3.1.20) during
which time Seller may attempt to remedy same.

 

5.2. Title Objections. If there are any liens, charges, easements, agreements of
record, encumbrances, judgments or other objections to title, other than (a) the
Permitted Encumbrances and (b) Subsequent Title Objections which are not waived
in accordance with the provisions of Section 5.1 (collectively, “Title
Objections”), which (i) were voluntary or consensual in nature; or (ii) are not
of the type described in clause (i) of this sentence, but are removable by the
payment of an ascertainable sum not to exceed in the aggregate Seven Hundred
Fifty Thousand Dollars ($750,000.00) (the “Maximum Amount”), then Seller shall
cause such Title Objections to be removed; or (iii) are not of the type
described in clauses (i) or (ii) of this sentence, then Seller shall use
reasonable efforts to cause such Title Objections to be removed, provided that
such reasonable efforts shall not require the payment of money in excess of the
Maximum Amount or the institution of litigation. If Seller fails to remove any
Title Objection(s) in accordance with the provisions of the immediately
preceding sentence, or if there exist any Title Objection(s) which Seller is not
obligated to remove pursuant to the immediately preceding sentence, Purchaser,
nevertheless, may elect, in its sole and absolute discretion (at or prior to
Closing) to consummate the transaction provided for herein subject to any such
Title Objection(s) as may exist as of the Closing Date, with a credit allocated
against the Cash Balance payable at the Closing equal to the sum necessary to
remove such Title Objection(s), not to exceed the Maximum Amount (in the event
of a Title Objection of the type described in clause (ii) or clause (iii) of the
immediately preceding sentence); provided, however, if Purchaser makes such
election, Purchaser shall not be entitled to any other credit, nor shall Seller
bear any further liability, with respect to any Title Objection(s) of the type
described in clause (ii) or clause (iii) of the immediately preceding sentence,
but Seller shall remain fully liable for the cost of removing any Title
Objection(s) of the type described in clause (i) of the immediately preceding
sentence. The immediately preceding sentence shall survive the Closing. If
Purchaser shall not so elect, Purchaser may terminate this Agreement and
Seller’s sole liability thereafter shall be to cause the Deposit, together with
any interest earned thereon while in escrow, to be refunded to Purchaser, and,
upon the return of the Deposit and any such interest, this Agreement shall be
terminated, and the parties hereto shall be relieved of all further obligations
and liability under this Agreement, other than with respect to the provisions of
this Agreement which expressly survive a termination of this Agreement.

 

15

 



5.3. No Further Action. Except as expressly set forth in Sections 5.1 and 5.2
hereof, nothing contained in this Agreement shall be deemed to require Seller to
take or bring any action or proceeding or any other steps to remove any Title
Objections, or to expend any moneys therefor, nor shall Purchaser have any right
of action against Seller, at law or in equity, for Seller’s inability to convey
title in accordance with the terms of this Agreement.

 

ARTICLE 6.

CLOSING COSTS

 

6.1. Purchaser’s Obligations. Purchaser shall pay the costs of examination of
title and any owner’s policy of title insurance to be issued insuring
Purchaser’s title to the Property, as well as all other title charges, survey
updates, survey fees, and any and all other costs or expenses incident to the
recordation of the Deed.

 

6.2. Seller’s Obligations. Seller shall pay the following amounts payable in
connection with the transfer of the Deed:

 

(i)the amount imposed pursuant to Article 31 of the New York State Tax Law (the
“Tax Law”); and

 

(ii)any amount due in connection with the Real Property Transfer Tax imposed by
Title 11 of Chapter 21 of the Administrative Code of the City of New York.

 

16

 



6.3. Other Costs. Except as otherwise provided in this Agreement, all other
closing costs shall be allocated to and paid by Seller and Purchaser in
accordance with the manner in which such costs are customarily borne by such
parties in sales of similar property in New York County, State of New York
provided, however, that each party shall bear its own attorneys’ fees. Any
dispute between Seller and Purchaser as to which party customarily bears any
such closing cost (other than either party’s own attorney’s fees) may be
submitted by either party for resolution to the President of the Real Estate
Board of New York, Inc., whose determination shall be binding upon the parties,
provided, however, that in no event shall the Closing Date be adjourned by
reason of the submission of any such dispute to the Real Estate Board of New
York, Inc., but the amount in dispute shall be held in escrow by the Escrow
Agent pending resolution of such dispute.

 

6.4. Survival. The provisions of this Article 6 shall survive the Closing.

 

ARTICLE 7.

ASSIGNMENT AND ASSUMPTION OF CONTRACTS AND LEASES

 

7.1. At the Closing, Seller shall assign to Purchaser and Purchaser hereby
agrees to assume as of the Closing Date, all of the Leases, Guaranties and
Service and Maintenance Agreements, by execution of the respective assignments
of the same as provided for in Article 14 hereof. Notwithstanding anything to
the contrary contained herein, the Brokerage Agreement, the Property Management
Agreement and that certain Service Contract dated May 1, 2011 (the “Collins
Agreement”) between Seller, as owner, and Collins Buildings Services, Inc.
(“Collins”), as contractor, shall each be terminated by Seller as of the Closing
and Seller shall be responsible for all costs and expenses associated therewith,
provided that each of Seller and Purchaser shall comply with Section 22-505 of
the Administrative Code of the City of New York, to the extent applicable, and
shall cooperate in satisfying any applicable requirements of such Section 22-505
or other applicable law.

 

ARTICLE 8.

REAL ESTATE TAX ADJUSTMENTS

 

8.1. Other than disclosed on Schedule P, Seller represents that there are no
real estate assessment protests and proceedings affecting the Property for the
fiscal year in which the Closing occurs and for prior years. In the event of any
reduction in the assessed valuation of the Property for any fiscal year, the net
amount of any tax savings shall (a) with respect to fiscal years ending prior to
the Closing, be payable to Seller; and (b) with respect to the fiscal year in
which the Closing shall occur, after deduction of expenses and attorneys’ fees,
be adjusted between Seller and Purchaser as of the Adjustment Date (as defined
in Section 13.1), in each instance net of sums due to Tenants, which sums shall
be paid to each Tenant entitled to same and credited in the adjustments under
Section 13.1.3 to the party who was the landlord during the relevant period (and
Seller and Purchaser agree to reconcile and adjust for any real estate tax
payment owed to any Tenants for the period of Seller’s ownership of the
Property, which obligation shall survive the Closing). If a reduction in the
assessed value of the Property is granted for the fiscal year the Closing occurs
or any prior fiscal year, and such reduction is in the form of a credit for
taxes payable at or after Closing, Seller shall be entitled to receive a sum
equal to such credit (or the pro rata portion of such credit attributable to the
period prior to the Closing) when granted. After the Closing, Purchaser shall
control any proceedings for prior, current and all subsequent tax years.
Purchaser shall notify Seller of the fact that Seller has been granted a
reduction in the real estate tax assessment for the Property with respect to the
fiscal year in which the Closing occurs within thirty (30) days after the
occurrence of such event. This Article 8 shall survive the Closing.

 

17

 



ARTICLE 9.

CONFIDENTIALITY

 

9.1. Confidentiality. This Agreement hereby incorporates by reference the
Confidentiality Agreement and Purchaser hereby affirms that its obligations
thereunder shall remain in full force and effect after the Effective Date
(pursuant to Section 12 of the Confidentiality Agreement). Notwithstanding
anything to the contrary which might be set forth in the Confidentiality
Agreement, Seller acknowledges and agrees that Purchaser shall not be prohibited
from disclosing the Evaluation Material and such other information relating to
the Property to the Securities and Exchange Commission (“SEC” and/or any other
governmental agencies which impose filing and/or disclosure obligations on
Purchaser and/or Purchaser’s affiliates. For the avoidance of doubt, Evaluation
Material (as defined in the Confidentiality Agreement) shall include any
non-public or proprietary material, data and information relating to the
Property that is made available to Purchaser pursuant to or in connection with
this Agreement. Nothing contained herein shall preclude the parties from issuing
customary press releases following the Closing.

 

9.2. Return of Information. In the event the Closing does not occur for any
reason and this Agreement is terminated, Purchaser shall promptly return or
destroy to Seller all Evaluation Material in accordance with the Confidentiality
Agreement.

 

9.3. Survival. The provisions of this Article 9 shall survive the termination of
this Agreement.

 

ARTICLE 10.

OPERATIONS PRIOR TO CLOSING

 

10.1. Continued Operations. Between the Effective Date and the Closing, Seller
shall continue to operate the Property in its usual and customary manner, at
Seller’s sole cost and expense, subject to the further provisions of this
Article 10. Without limiting the generality of the foregoing, (i) Seller shall
provide or cause to be provided all services with respect to the Property and
the Tenants that are required to be provided under the Leases, and shall
otherwise comply with all of its obligations under the Leases including without
limitation its repair and maintenance obligations therefor; (ii) Seller shall
maintain and keep the Property, including mechanical equipment, in a condition
at least as good as its condition on the Effective Date, reasonable wear and
tear excepted, and (iii) Seller shall maintain the current insurance coverages
on the Property. For the avoidance of doubt, “usual and customary manner” shall
include any repair, remodeling, alteration or capital improvement of the
Property that Seller has commenced or was required by law or by the Leases to
have commenced prior to the Effective Date, or, with respect to leasing and/or
legal obligations, the Closing Date.

 

18

 



10.2. Access to the Property.

 

10.2.1. Access Requirements. Seller agrees to afford Purchaser (and Purchaser’s
designees, agents, employees, consultants, appraisers, engineers, contractors
and prospective lenders) reasonable access to the Property prior to the Closing,
at reasonable times upon reasonable notice to Bill Burke of Real Estate Capital
Partners (703-481-7113, bburke@rcap.com) or Glenn Tolchin of Jones Lang LaSalle
(212-812-6424, glenn.tolchin@am.jll.com), provided that Purchaser shall not
enter any portion of the Property unless accompanied by a representative of
Seller or the Broker so long as Seller or Broker makes a representative
available for such purpose. Purchaser specifically agrees that neither it, nor
its employees or agents, will communicate directly with Seller’s employees or
with Tenants, without prior written approval of Seller, which approval shall not
be unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Purchaser is hereby expressly authorized to meet (or otherwise communicate) with
American Language Communication, Center, Inc. (“ALCC”) so long as Seller or the
Broker is included on all correspondence between Purchaser and ALCC, or in the
event of a meeting, so long as Seller or the Broker is invited to attend such
meeting(s). Purchaser also agrees that Seller shall not be required to incur any
cost or expense or commence any action to afford Purchaser such access.

 

10.2.2. Insurance Requirements. Purchaser hereby agrees that it shall carry, and
shall cause all contractors and vendors entering the Property on behalf of
Purchaser in furtherance of the right of entry granted under this Agreement to
carry, commercial general liability insurance with limits of not less than One
Million and No/100 Dollars ($1,000,000.00) combined single limit. Prior to any
entry onto the Property by Purchaser or its agents, employees, consultants or
representatives, Purchaser shall provide to Seller certificates evidencing such
insurance coverage.

 

10.3. Leases. Seller agrees that between the Effective Date and the Closing:

 

10.3.1. Seller shall not, without Purchaser’s prior written consent, which
consent may be granted or withheld in Purchaser’s sole discretion, (i) permit
occupancy of, or enter into any new lease for, space in the Building which is
not under lease as of the Effective Date, or which may hereafter become vacant,
(ii) enter into any agreement to modify, extend or renew any Lease, (iii)
terminate or accept the cancellation or surrender of any Lease prior to the end
of its term, (iv) commence any litigation against any Tenant or (v) consent to a
request for an assignment or sublease by a Tenant unless Seller shall be
obligated by the Lease to so consent (provided, however, that if Purchaser
requests Seller to withhold such consent to an assignment or sublease, Purchaser
shall be obligated to indemnify and hold Seller harmless from any claims, losses
or liabilities resulting therefrom).

 

10.3.2. Other than undertaking the Façade Work in accordance with Section 3.1.7,
Seller shall not, without Purchaser’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed, undertake any new alteration,
tenant improvement, addition or demolition with respect to the Property which is
reasonably estimated to cost in excess of $50,000, except in case of emergency,
as required by applicable law, or as required by the specific terms and
conditions of the Leases, in which case Seller shall give Purchaser notice
thereto as soon as reasonably practicable. Seller shall be responsible, at
Seller’s sole cost and expense, for any such alterations, tenant improvements,
additions or demolition undertaken pursuant to this Section 10.3.2.



19

 

 

10.4. Service and Maintenance Agreements. Seller agrees that between the
Effective Date and the Closing, Seller shall not, without Purchaser’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed, (i) enter into any agreement to modify, extend or renew any Service and
Maintenance Agreement or (ii) terminate or accept the cancellation of any
Service and Maintenance Agreement, other than the Collins Agreement prior to the
end of its term.

 

10.5. Transfers. Seller agrees that between the Effective Date and the Closing,
Seller shall not, without Purchaser’s prior written consent, sell, transfer,
convey or otherwise dispose of, or pledge, encumber or grant a security interest
in any portion of the Property unless, in the case of the disposition of any
personal property, the property in question is promptly replaced with an item or
items of like value, quality and utility or the failure to so replace does not
materially adversely affect the Property or the use or value thereof.

 

10.6. Notices. Seller shall notify Purchaser reasonably promptly of any of the
following matters which occur between the Effective Date and the Closing Date:
(i) written notices of default received or given by Seller with respect to the
Leases or any material Service and Maintenance Agreement; (ii) litigation
commenced by Seller, or litigation of which Seller has received written notice
commenced against Seller, in each case with respect to the Property; (iii)
written notices of condemnation proceedings against all or any portion of the
Property received by Seller; (iv) written notices received from any governmental
authority with respect to the Property; and (v) casualty losses to the Property.

 

10.7. Litigation. Seller shall not, without Purchaser’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed, commence or
settle any litigation which would have a material adverse effect on the
ownership or operation of the Property, or impose any monetary or performance
obligations on Purchaser, after Closing.

 

10.8. Tenant Estoppel Certificates and SNDAs.

 

10.8.1. Promptly after the Effective Date, Seller shall send a written request
to each Tenant in accordance with its Lease to furnish a tenant estoppel
statement substantially in the form attached hereto as Schedule I (a “Tenant
Estoppel Statement”). Seller shall deliver to Purchaser a copy of each executed
Tenant Estoppel Statement promptly after receipt.

 

10.8.2. Seller agrees to use its best efforts to deliver to Purchaser at or
prior to Closing a Tenant Estoppel Statement from the Tenants collectively
occupying eighty percent (80%) of the leased square feet of the Property, which
must include the Material Tenants (hereinafter defined, the “Tenant Estoppel
Requirement”). In the event Seller has not fulfilled the Tenant Estoppel
Requirement on or before the Closing Date and Purchaser does not elect to waive
such requirement and proceed with Closing, then Seller may adjourn the Closing
for a period not to exceed sixty (60) days by giving written notice to the
Purchaser. If Seller fails to deliver the Tenant Estoppel Requirement prior to
the expiration of such sixty (60)-day period, then Purchaser shall either
terminate this Agreement or waive the Tenant Estoppel requirement and proceed to
Closing. In the event Purchaser elects to terminate this Agreement pursuant to
this Section 10.9, then the Escrow Agent shall return the Deposit and any
interest earned thereon to Purchaser and, subject to the provisions herein that
survive termination, neither party shall have any further obligation to the
other in connection with this Agreement.

 

20

 



10.8.3. If Seller does not receive a Tenant Estoppel Statement from each of the
Tenants occupying the Building, but otherwise satisfies the Tenant Estoppel
Requirement, then, at Closing, Seller shall deliver a certificate, for the
benefit of Purchaser only, for each such Tenant (a “Seller Estoppel Statement”)
in lieu thereof (but specifically excluding the Material Tenants, which must all
deliver Tenant Estoppel Statements) in substantially the same form of the Tenant
Estoppel Statement attached hereto as Schedule I provided that any such Seller
Estoppel Statement shall only survive for the Survival Period and any breach of
any such Seller Estoppel Statement shall be subject to the limitations set forth
in Section 3.3, and provided further that to the extent a Tenant Estoppel
Certificate is delivered to Purchaser within ninety (90) days following the
Closing Date, the Seller Estoppel Statement related to such tenant shall
automatically expire and shall no longer be subject to the terms of this Section
10.8.3.

 

10.8.4. Each Tenant Estoppel Statement shall be executed and delivered by the
Tenant, confirming in all material respects only such matters as an estoppel is
required to address pursuant to the related Lease (a “Confirming Estoppel”), it
being understood and agreed that, for the purposes of this Section 10.8.4, an
estoppel shall fail to confirm the applicable matters in all material respects,
and thus fail to be deemed a Confirming Estoppel, if such estoppel (1) evidences
that Seller is in default under any of its material obligations under the Lease,
(2) evidences that all specified work required to be performed by the landlord
under the Lease (as distinguished from compliance with general maintenance and
repair obligations of Landlord) up to the date of Closing has not been
substantially completed (except in connection with the Façade Work), provided,
however, that if there is work or other unperformed obligations, Seller may
either pay such amounts to Tenant on or prior to the Closing Date or credit
Purchaser at Closing against the Purchase Price in such amounts, or Seller may
deposit with Escrow Agent such amounts to be held in escrow pursuant to an
escrow agreement reasonably acceptable to Escrow Agent, Seller and Purchaser,
which escrow agreement shall provide that amounts in escrow shall be released to
Seller in the event a Confirming Estoppel is received within ninety (90) days
after Closing, otherwise such amounts shall be released to Purchaser (provided
that if a credit is given, Seller shall have no liability to such Tenant or to
Purchaser with respect to such claim); (3) evidences that all specified
construction allowances or other sums to be paid to such Tenant (as
distinguished from costs or reimbursements related to compliance with general
maintenance and repair obligations of Landlord) in excess of $75,000 have not
been paid in full (it being acknowledged that the inclusion of same in a Tenant
Estoppel Statement shall not relieve Seller of its obligations with respect
thereto in accordance with the terms and conditions of this Agreement); or (4)
evidences that an action, proceeding or arbitration is then pending with respect
of such Tenant’s tenancy or its Lease.

 

21

 



10.8.5. “Material Tenants” shall collectively mean ALCC, Early Bird Delivery
Systems, LLC, Mobile Health Management Services, Inc., Goldman Copeland and
Spectaguard Acquisition LLC.

 

10.8.6. SNDAs. Seller shall use commercially reasonable efforts to cooperate in
Purchaser’s efforts to obtain subordination, non-disturbance and attornment
agreements from any Tenant that Purchaser may request, provided however that the
delivery of executed agreements from one (1) or more of the Tenants shall not be
a condition to Closing and Seller shall have no obligation to deliver executed
agreements to either Tenant or Purchaser at the Closing.

 

10.9. Section 314 Audit. Seller covenants and agrees to reasonably cooperate
with Purchaser at Purchaser’s sole cost and expense, in connection with any
information requests made by or on behalf of Purchaser, which are required to
complete a so-called “Section 314 audit”, including, but not limited to
providing the following (to the extent applicable and in Seller’s possession or
control or which Seller can obtain without undue burden on Seller): (a) monthly
historical income statements for the Building for 2011; (b) monthly historical
income statements for the Building for 2012, year to date; (c) five (5) years of
annual historical occupancy and rent for the Building; (d) back-up and
supporting documents relating to the items set forth herein (such as bills,
checks, etc.); and (e) the most current financial statement for each of the
Tenants to the extent such current financial statements are in the possession of
Seller or its managing agent. In addition, Seller shall reasonably cooperate
with Purchaser, at Purchaser’s cost and expense, both prior to and after the
Closing, in connection with any and all reasonable information requests made by
or on behalf of Purchaser, provided that such information is in Seller’s
possession or control or which Seller can obtain without undue burden on Seller,
relating to the Premises, including the books and records of the Premises. For
the avoidance of doubt, Purchaser acknowledges that to the extent such
information or documentation referred to above does not exist or is not in
Seller’s possession or control, Seller shall not be required to recreate or
obtain such documentation or information for Purchaser. The provisions of this
Section 10.9 shall survive the Closing until the third (3rd) year anniversary
the Closing to the extent requests are made of Purchaser by the SEC, provided
however, that nothing in this Section 10.9 shall obligate Seller to remain in
existence or prevent the Seller from dissolving after the Closing (subject to
Seller’s other obligations pursuant to this Agreement).

 

10.10. Seller covenants and agrees to use commercially reasonable efforts to
cause Seller’s existing environmental report and property condition analysis
with respect to the Property to be certified to Purchaser and Purchaser’s
mortgage lender (if any), which certification shall be at Purchaser’s expense,
and Seller hereby waives any conflict of interest or proprietary rights with
respect to such reports.

 

10.11. Seller covenants and agrees to use commercially reasonable efforts to
cause those deficiencies detailed as item (3) of Schedule E attached hereto to
be remedied prior to the Closing Date, provided, however, that nothing in this
Section 10.11 shall be a condition precedent to Closing.

 

22

 



ARTICLE 11.

CASUALTY AND EMINENT DOMAIN

 

11.1. Casualty and Risk of Loss. Between the Effective Date and the delivery of
the Deed as provided by Section 14.1.1 herein, the risk of loss or damage to the
Property by fire or other casualty, is borne and assumed by Seller. Seller’s
assumption of the risk of loss is without any obligation or liability by Seller
to repair the same, except Seller, at Seller’s sole option, shall have the right
to repair or replace such loss or damage to the Property and shall consult with
Purchaser and keep Purchaser fully informed as to any such repair or
replacement. Seller agrees to maintain the insurance coverage of the Property
existing on the Effective Date until the Closing. In the event any loss or
damage to the Property occurs, and Seller elects to make such repair or
replacement, this Agreement shall continue in full force and effect, and Seller
shall be entitled to a reasonable adjournment of the Closing Date, not to exceed
one hundred eighty (180) days in order to make such repair or replacement, as
estimated by an Approved Contractor (defined below). If (i) Seller does not
elect to repair or replace any such loss or damage; (ii) Seller elects to repair
and replace such loss or damage but the repair is estimated by an independent,
reputable contractor selected by Seller and reasonably approved by Purchaser (an
“Approved Contractor”) to extend beyond one hundred eighty (180) days; (iii)
Seller elects to repair and replace such loss or damage but the cost to repair
the Property would exceed Three Million Dollars ($3,000,000) as estimated by an
Approved Contractor; or (iv) any of the Leases of a Material Tenant may be
terminated as a result of such damage (unless the applicable Material Tenant
shall waive its right to terminate its Lease), then the Purchaser shall have the
following options:

 

11.1.1. Terminate this Agreement, in which event the Deposit shall be returned
to Purchaser and, upon such payment, this Agreement shall be null and void and
the parties hereto shall be relieved and released of and from any further
liability with respect to each other, except with respect to the provisions of
this Agreement which expressly survive the termination of this Agreement; or

 

11.1.2. Proceed to Closing and on the Closing Date Seller shall assign to
Purchaser, and Purchaser shall be entitled to receive and keep, all insurance
proceeds payable with respect to such casualty (which shall then be repaired or
not at Purchaser’s option and cost), plus the Purchase Price shall be reduced by
an amount equal to the sum of (i) the amount of all insurance proceeds
previously paid to Seller with respect to such casualty (other than for amounts
expended by Seller for emergency repairs or for repairs which are approved by
Purchaser (“Approved Repairs”)) and (ii) the deductible amount with respect to
the insurance (provided that if the balance of the casualty loss is less than
the deductible, then only the amount of the loss shall be deducted from the
Purchase Price, less the cost of any Approved Repairs previously made by
Seller). Seller shall not be required reduce the Purchase Price by an amount
equal to all or any portion of an uninsured loss, other than the deductible. In
the event Purchaser elects the option detailed in this Section 11.1.2, then
Seller shall have no obligation to repair or restore the Property.

 

11.1.3. If (i) Purchaser fails to exercise its option as set forth in Section
11.1 within ten (10) days after the later of notice to Purchaser of any loss or
damage to the Property and the judgment of the Approved Contractor with respect
to time and cost, and all Material Tenants have waived their respective rights
to terminate their Leases (if applicable); or (ii) the cost to repair and
replace the damage to the Property (as estimated by the Approved Contractor)
would be less than Three Million Dollars ($3,000,000), the period to repair and
replace the damage to the Property, as estimated by the Approved Contractor
would be less than one hundred eighty (180) days and all Material Tenants have
waived their respective rights to terminate their Leases (if applicable), then
Purchaser shall be deemed to have exercised the option set forth in Section
11.1.2. If any of the foregoing conditions are not met and Purchaser has failed
to exercise its option set forth in Section 11.1, then this Agreement shall
terminate pursuant to Section 11.1.1.

 

23

 



11.2. Eminent Domain. If prior to the Closing all or any part of the Property is
taken by condemnation or a taking in lieu thereof, the following shall apply:

 

11.2.1. In the event a material part of the Property is taken or any of the
Leases of a Material Tenant may be terminated as a result of such taking (unless
the applicable Material Tenant shall waive its right to terminate its Lease),
Purchaser, by written notice to Seller (effective only if delivered within ten
(10) days after Purchaser receives notice of such taking), may elect to cancel
this Agreement prior to the Closing Date. In the event that Purchaser shall so
elect, the Deposit and any interest earned thereon shall be returned to
Purchaser, and upon such payment, this Agreement shall be null and void and the
parties hereto shall be relieved and released of and from any further liability
hereunder and with respect to each other, except with respect to the provisions
of this Agreement which expressly survive the termination of this Agreement.

 

11.2.2. In the event a minor or immaterial part of the Property is taken and all
Material Tenants have waived their respective rights to terminate their Leases
(if applicable), neither party shall have any right to cancel this Agreement,
and title shall nonetheless close in accordance with this Agreement without any
abatement of the Purchase Price or any liability or obligation on the part of
Seller by reason of such taking; provided, however, that Seller shall, at
Closing, (i) turn over and deliver to Purchaser the amount of any award or other
proceeds of such taking to the extent actually collected by Seller as a result
of such taking, less the amount of the actual expenses incurred by Seller in
collecting such award or other proceeds and in making repairs to the Property
occasioned by such taking, and (ii) deliver to Purchaser an assignment (without
warranty or recourse to Seller) of Seller’s right to any such award or other
proceeds which may be payable subsequent to the Closing Date as a result of such
taking.

 

11.2.3. The term “material part,” as distinguished from a “minor or immaterial
part,” as used herein shall mean a portion of the Property (i) having a value
(based upon an appraisal by an appraiser acceptable to Seller, subject to
Purchaser’s approval, which shall not be unreasonably withheld or delayed) in
excess of Three Million Dollars ($3,000,000), or (ii) which comprises greater
than ten percent (10%) of the leasable square footage of the Building.

 

11.3. Survival. This Article 11 shall survive the Closing and is intended to be
an express provision to the contrary within the meaning of Section 5-1311 of the
General Obligations Law of the State of New York.

 

24

 



ARTICLE 12.

ASSESSMENTS

 

12.1. If on or after the Effective Date, the Property or any part thereof shall
be or shall have been affected by any real estate tax assessment or assessments
which are or may become payable in one or more installments which are due after
the Closing Date, Purchaser agrees to take title to the Property (without
reduction in or adjustment of the Purchase Price) subject to all unpaid
installments becoming due and payable after the Closing Date.

 

ARTICLE 13.

CLOSING ADJUSTMENTS

 

13.1. Adjustments and Prorations. The following matters and items shall be
apportioned or adjusted between the parties hereto as provided herein. The
closing of title to the Property pursuant to this Agreement (the “Closing”), as
of 12:01 A.M. of the day of the Closing shall be defined as the “Adjustment
Date”. The foregoing is based upon the Seller having use of the funds
constituting the cash portion of the Purchase Price on the Closing Date, and
thus the income and expense for the Closing Date are for Purchaser’s account.

 

13.1.1. Fixed Rents.

 

(a) Fixed rents, including charges for each Tenant’s pro rata share of real
estate taxes, electricity charged on a “rent inclusion basis”, and monthly
sprinkler charges, fuel charges, water charges and other “additional rent”
charges payable along with fixed rents (“Fixed Rents”) paid or payable by
Tenants under the Leases in connection with their occupancy shall be adjusted
and prorated on an if, as and when collected basis. Any Fixed Rents collected by
Purchaser or Seller after the Closing from any Tenant who owes Fixed Rents for
periods prior to the Closing, shall be applied: (i) first, in payment of Fixed
Rents owed by such Tenant for the calendar month in which the Closing Date
occurs; (ii) second, in payment of Fixed Rents owed by such Tenant for the
period (if any) after the calendar month in which the Closing Date occurs
through the end of the calendar month in which such amount is collected; and
(iii) third, after Fixed Rents for all current periods have been paid in full,
in payment of Fixed Rents owed by such Tenant for the period prior to the
calendar month in which the Closing Date occurs. Each such amount, less any
costs of collection (including reasonable attorneys’ fees) reasonably allocable
thereto, shall be adjusted and prorated as provided above, and the party who
receives such amount shall promptly pay over to the other party the portion
thereof to which it is so entitled. In furtherance and not in limitation of the
preceding sentence, with respect to any Tenant which has paid all Fixed Rents
for periods through the Closing, if, prior to the Closing, Seller shall receive
any prepaid Fixed Rents or any other additional rent from a Tenant attributable
to a period following the Closing, at the Closing, Seller shall pay over to
Purchaser the amount of such prepaid Fixed Rents.

 

25

 



(b) Purchaser shall bill Tenants who owe Fixed Rents for periods prior to the
Closing on a monthly basis for a period of six (6) consecutive months following
the Closing Date and shall use commercially reasonable efforts to collect such
past due Fixed Rents; provided, however, that Purchaser shall have no obligation
to commence any actions or proceedings to collect any such past due Fixed Rents.
Notwithstanding the foregoing, if Purchaser is unable to collect such past due
Fixed Rents, Seller shall have the right, upon prior written notice to
Purchaser, to pursue such Tenants to collect Fixed Rent delinquencies
(including, without limitation, the prosecution of one or more lawsuits), but
Seller shall not be entitled to evict (by summary proceedings or otherwise) any
such Tenants. Any payment by a Tenant in an amount less than the full amount of
Fixed Rents then due and owing by such Tenant, shall be applied first to Fixed
Rents (in the order of priority as to time periods as is set forth in Section
13.1.1(a) above) to the extent of all such Fixed Rents then due and owing by
such Tenant.

 

13.1.2. [intentionally omitted]

 

13.1.3. Taxes and Assessments. Real estate taxes, assessments, business
improvement district charges and like charges, ad valorem taxes and personal
property taxes, if any, shall be apportioned as of the Adjustment Date on the
basis of the fiscal year for which assessed, whether or not due and payable as
of the Closing. If the Closing shall occur before the tax rate or assessment is
fixed, the apportionment of such real estate taxes and personal property taxes,
if any, shall be upon the basis of the tax rate for the immediately preceding
year applied to the latest assessed valuation; however, adjustment will be made
upon the actual tax amount, when determined. Any discount received for early
payment shall be for the benefit of Seller, and any interest or penalty assessed
for late payment shall be borne by Seller. Real estate taxes shall be treated on
an annualized basis even if tax payments made in installments are not equal for
each installment period. Thus, for example, if the installment for the first
half of a fiscal year is paid and is higher than the second half installment,
the proration will be based on payment of fifty percent (50%) of the aggregate
taxes for such fiscal year. In the case of special assessments payable in
installments, the installment for the Fiscal Year in which the Adjustment Date
occurs will be apportioned as provided above.

 

13.1.4. Deposits. Tax and utility company deposits, if any, shall be paid by
Purchaser to Seller only to the extent such deposits have been transferred to
Purchaser on or before the Closing Date (or, at Seller’s option, Seller shall
obtain refunds of the deposits directly from the taxing authority or utility
company, as the case may be).

 

13.1.5. Water and Sewer Charges. Water charges and sewer rents shall be
apportioned as of the Adjustment Date on the basis of the fiscal year for which
assessed, but if there are water meters on the Property, Seller shall supply to
Purchaser a water meter reading current through the Adjustment Date, or if not
feasible to so read, to a date not more than thirty (30) days prior to the
Adjustment Date, and the unfixed meter charges based thereon for the intervening
period shall be apportioned on the basis of such last meter reading with a per
diem adjustment through the Closing Date based upon the average daily usage
shown on such reading. Upon the taking of a subsequent actual water meter
reading, such apportionment shall be readjusted and Seller or Purchaser, as the
case may be, will promptly deliver to the other the amount determined to be due
upon such readjustment. If Seller is unable to furnish such prior meter reading,
any reading subsequent to the Closing will be apportioned on a per diem basis
from the date of such reading immediately prior thereto, and Seller shall pay
the proportionate charges due up to the Closing Date. Unpaid water meter bills,
frontage, sewer charges and assessments which are the obligations of Tenants in
accordance with the terms of their respective Leases shall not be adjusted, nor
shall the same be deemed an objection to title, and Purchaser will take title
subject thereto, provided Tenant shall not be more than forty five (45) days in
arrears or subject to a bankruptcy action (in which event, Seller, may, at its
option, place the sum of any amounts then due in escrow with the Title Company
for up to six (6) months or pay such amounts in full to the Title Company).

 

26

 



13.1.6. License Fees. Amounts paid or payable with respect to assignable
licenses and permits, if any, affecting the Property shall be apportioned as of
the Closing Date.

 

13.1.7. Service and Maintenance Charges. Amounts paid or payable with respect to
the Service and Maintenance Agreements shall be apportioned as of the Adjustment
Date.

 

13.1.8. Utilities. Utility charges, including, but not limited to, electricity,
gas, steam, telephone and other utilities (other than such charges which are the
obligation of Tenants under their respective Leases) shall be apportioned as of
the Adjustment Date, all prorated based upon the most current bill unless actual
readings are obtained as of the Adjustment Date (Seller hereby agreeing to
endeavor to cause such readings to be obtained) in which case, such actual
readings shall govern and each party shall pay the amount billed to it,
respectively.

 

13.1.9. Inventory. The value of Building inventory and supplies (e.g., soap,
cleaning powder, light bulbs, etc.) in unopened containers, if any, in
accordance with an inventory prepared by Seller, is included in the Purchase
Price and shall not be credited to Seller.

 

13.1.10. Tenant Security Deposits.

 

(a) Security deposits of Tenants (other than those which are marketable
securities, letters of credit, or other non-cash items, which shall be delivered
to Purchaser at the Closing with all necessary transfer documents) shall be
transferred, at Seller’s option, either (i) by direct assignment of the bank
accounts in which deposited, or (ii) by Seller retaining all rights in the bank
accounts and crediting to Purchaser the amount of the security deposits to be
delivered pursuant to this Agreement. In either event, there shall be maintained
or credited to Seller all interest earned or accrued to the Adjustment Date,
less such portion of the interest to which the respective Tenant would be
entitled pursuant to its Lease or by law. Security deposits of Tenants held in
the form of marketable securities listed on Schedule H (each a “Letter of
Credit” and, collectively, the “Letters of Credit”) shall be assigned and
delivered to Purchaser at Closing, with any interest thereon through the
Adjustment Date credited to Seller, less such portion to which the Tenant would
be entitled. Letters of Credit shall, at Seller’s cost and expense, be assigned
and delivered to Purchaser at Closing; provided, however, that if the consent or
authorization of the issuer of any such Letter of Credit is required, the
failure to obtain such consent shall not constitute grounds for Purchaser or
Seller to adjourn the Closing, but Seller shall cooperate with Purchaser in
obtaining such consent subsequent to the Closing in accordance with the terms
and conditions hereof. As to those Letters of Credits which are not transferred
to Purchaser at Closing (collectively, the “Non-Transferable Letters of
Credit”), Seller shall execute at Closing the documentation necessary to cause
the transfer or re-issuance of the Non-Transferable Letters of Credit and Seller
and Purchaser shall reasonably cooperate with each other on the Closing Date and
following the Closing so as to effectuate the transfer of same to Purchaser and
cause Purchaser to be the beneficiary thereunder or to obtain a replacement
letter of credit showing Purchaser as the beneficiary thereunder. Until the
Non-Transferable Letters of Credit shall be transferred to Purchaser or
replaced, as aforesaid, Purchaser shall hold the same, but upon request may
deliver the same to Seller (if necessary), who shall then draw upon the same and
deliver the proceeds to Purchaser or return the same to the applicable Tenant,
in each case upon Purchaser’s written instruction. Seller shall also deliver to
Purchaser at Closing such documentation, including, without limitation, sight
drafts executed in blank, as Purchaser shall reasonably require in connection
with drawing under the Non-Transferable Letters of Credit in Seller’s name.

 

27

 



(b) At Closing Purchaser shall indemnify and hold Seller free and harmless from
and against any claim made with respect to an assigned security deposit,
including any Letter of Credit transferred to Purchaser, or a security deposit
as to which Purchaser has received a credit. Seller shall indemnify and hold
Purchaser free and harmless from and against any claim made with respect to
Seller’s misapplication of any security deposit, except to the extent that the
amount of such security deposit paid to or credited to Purchaser at the Closing
is confirmed in a Tenant Estoppel Statement.

 

(c) Seller has not applied any security deposit to cure defaults under any of
the Leases currently in effect and Seller shall not apply all or any portion of
a Tenant’s security deposit unless such Tenant has vacated its demised premises,
without intention to return.

 

(d) In the event that Seller does not obtain an additional security deposit from
Record Press, Inc. in a minimum amount of $23,077.98 on or before the Closing
Date, Seller shall credit the amount of $23,077.98 against the Purchase Price on
the Closing Date.

 

13.1.11. Fuel. Proration shall be made of fuel on the Property on the Adjustment
Date, based upon a reading made by Seller’s supplier as close as obtainable to
the Adjustment Date (reasonably adjusted to the quantity present on the
Adjustment Date). The value thereof shall be calculated at Seller’s last cost
(including sales tax). If the heating, ventilation or air conditioning for the
Property is provided by a measurable product (e.g. steam or gas) the adjustment
will be based on meter readings prorated, if necessary, to the Adjustment Date,
with a per diem adjustment through the Closing Date based upon the average daily
usage shown on such reading.

 

13.1.12. Tenant Improvement Work; Tenant Improvement Allowance. The cost of
performing all work and any additional work required to be performed under
Leases executed prior to the Effective Date shall be borne by Seller. In the
event any such work shall not be completed prior to Closing (other than the
Façade Work, which is specifically provided for in Section 3.1.7 hereinabove),
Purchaser shall receive a credit against the Purchase Price in an amount equal
to the estimated cost to complete such work and to obtain the necessary
approvals therefor, which amount shall be determined by Purchaser’s architect
(which architect shall be reasonably acceptable to Seller) and credited to
Purchaser. In addition, to the extent any Tenant is entitled to a tenant
improvement allowance, or landlord’s contribution pursuant to the Leases, the
amount of such allowance or contribution shall be credited to the Purchaser in
the full amount provided for in such Lease, less any amounts actually delivered
to the Tenant’s prior to the Closing Date, and Purchaser shall assume the
balance of all such obligations. Subject to the approval of Purchaser pursuant
to Section 10.3, the cost of all work and any additional work required under
Leases executed from and after the Effective Date shall be borne by Purchaser.
At Closing, Purchaser shall reimburse to Seller all sums theretofore actually
paid by Seller to contractors, materialmen, architects, engineers and other
professionals in connection with such work as shall have previously been
approved by Purchaser and shall assume the obligation to pay any outstanding
bills for any such work and to pay the cost of any such work not billed as of
the Closing. Purchaser shall indemnify and hold Seller harmless from any loss,
claim, damage, liability or expense arising out of any failure to pay any of
such costs assumed by Purchaser hereunder or in connection with the performance
of any such work subsequent to Closing.

 

28

 



13.1.13. Insurance Premiums. No existing insurance policy shall be assigned to
Purchaser, and no adjustment of any insurance premiums shall be made.

 

13.2. Determination of Closing Adjustments. The parties hereto agree to make a
good faith effort to determine the adjustments and prorations to be made at
Closing, pursuant to this Article 13, at least three (3) Business Days prior to
the Closing Date and shall prepare a preliminary statement setting fourth such
adjustments and prorations to be agreed upon and executed by the parties at
least three (3) Business Days prior to Closing Date.

 

13.3. Net Apportionments and Adjustments.

 

(a) Due Seller. In the event the net apportionments and adjustments as provided
in Section 13.1 result in a payment due Seller, then such payment shall be made
at Closing in the manner as determined by Seller. In the event that despite
Purchaser’s good faith efforts, the parties hereto are unable to determine the
amount of the adjustments to be paid to Seller at Closing, if any, on or before
the date which is three (3) Business Days prior to the Closing Date, such amount
may be paid by Purchaser to Seller at the Closing by wire transfer or by
cashier’s or bank check, drawn upon a bank which is a member of The New York
Clearing House Association (or any successor organization thereto), made payable
to Seller’s direct order.

 

(b) Due Purchaser. In the event the net apportionments and adjustments as
provided in Section 13.1 result in a payment due Purchaser, then such payment
shall be made at Closing by way of a credit against the Cash Balance.

 

29

 



(c) Other. Except as otherwise provided in this Agreement, the customs regarding
title closings, as recommended by The Real Estate Board of New York, Inc., shall
apply to all apportionments.

 

13.4. Survival. The provisions of this Article 13 shall survive the Closing.

 

ARTICLE 14.

CLOSING DOCUMENTS; OBLIGATIONS OF PURCHASER AND SELLER AT CLOSING

 

14.1. Seller’s Obligations at Closing. On the Closing Date, Seller shall deliver
or cause to be delivered to Purchaser the following:

 

14.1.1. A Deed.

 

14.1.2. A Bill of Sale in the form annexed hereto as Exhibit 3.

 

14.1.3. An Assignment and Assumption of Service, Maintenance and Concessionaire
Agreements, in the form annexed hereto as Exhibit 4.

 

14.1.4. An Assignment and Assumption of Landlord’s Interest in Leases, in the
form annexed hereto as Exhibit 5.

 

14.1.5. All records (including originals) within Seller’s or Seller’s managing
agent’s possession or reasonably obtainable by such parties reasonably required
for the continued operation of the Property, including but not limited to,
service contracts, plans, surveys, Leases, Guaranties, lease files, licenses,
permits, warranties, guaranties, records of current expenditures for repairs and
maintenance, copies of RPIE filings, notices of violations, and the certificate
of occupancy. Such records are to be delivered to Purchaser’s attorneys’ office,
unless otherwise agreed to by the parties hereto.

 

14.1.6. An Assignment of Licenses and/or Permits, in the form annexed hereto as
Exhibit 6.

 

14.1.7. An Assignment of Warranties and Guarantees, in the form annexed hereto
as Exhibit 7.

 

14.1.8. A certificate confirming to Purchaser that the representations and
warranties made by Seller hereunder remain true and accurate, in all material
respects, as of the Closing, provided, however, that the rent roll delivered
pursuant to Section 14.1.16 below will be deemed to have replaced the rent roll
that is attached hereto as Schedule D for the purposes of confirming the
representation in Section 3.1.2.

 

30

 



14.1.9. All keys and combinations to locks and electronic access devices at the
Property which are in Seller’s or Seller’s managing agent’s possession. Such
items are to be delivered at the office of Seller’s managing agent.

 

14.1.10. A duly executed letter agreement by which Seller and Purchaser agree to
correct any errors in prorations as soon after the Closing as amounts are
finally determined, in the form annexed hereto as Exhibit 8 (the “Post-Closing
Adjustment Letter”).

 

14.1.11. Evidence reasonably acceptable to Purchaser and the Title Company
authorizing the consummation by Seller of the transaction contemplated by this
Agreement, and the execution and delivery of documents on behalf of Seller.

 

14.1.12. The certificate with respect to FIRPTA compliance in the form of
Exhibit 9 annexed hereto.

 

14.1.13. The New York City Department of Finance Real Property Transfer Tax
Return (the “RPT Return”) with material supporting the claimed exemption, and
the New York State Combined Real Estate Transfer Tax Return and Credit Line
Mortgage Certificate (the “Form TP-584”), with payment of the tax shown, and any
other usual and customary transfer tax documents delivered in connection with
the transfer of real property.

 

14.1.14. The Tenant Estoppel Statements received by Seller pursuant to
Section 10.8 hereof, and any Seller’s Estoppel Statements, if applicable.

 

14.1.15. A duplicate original letter to each Tenant advising them of the change
of ownership of the Property in the form of Exhibit 10 annexed hereto (the
“Tenant Notice Letters”). Purchaser shall furnish Seller prior to Closing with
the name and address of the bank at which tenants’ securities are to be
deposited.

 

14.1.16. An updated rent roll.

 

14.1.17. Affidavit of title, substantially in the form annexed hereto as
Exhibit 11, or such other reasonable affidavit required by the Title Company.

 

14.1.18. All security deposits (whether by crediting the same to Purchaser,
transferring any bank accounts in respect thereof to Purchaser and/or assigning
to Purchaser any letters of credit and delivering any original instruments with
respect thereto).

 

14.1.19. Evidence of Seller’s termination of any existing management and/or
leasing agency agreements pertaining to the Property.

 

14.1.20. Any and all other documents, instruments or other items required to be
delivered by Seller under the terms of this Agreement.

 

14.1.21. If applicable, an Assignment of Letters of Credit, in the form annexed
hereto as Exhibit 12, and/or such other forms as the issuing bank of such
Letters of Credit may require.

 

31

 



14.1.22. Such other documents and/or instruments as may be reasonably required
by Purchaser or the Title Company in order to consummate the transaction
contemplated by this Agreement, provided the same do not require representations
of Seller other than those expressly provided for herein nor extend the
effective period of any representations of Seller beyond the period expressly
provided herein.

 

14.2. Purchaser’s Obligations at Closing. Purchaser shall deliver or cause to be
delivered to Seller on the Closing Date the following:

 

14.2.1. The Cash Balance.

 

14.2.2. Duplicate originals of the Assignment and Assumption of Landlord’s
Interest in Leases, the Assignment and Assumption of Service, Maintenance and
Concessionaire Agreements, the Post-Closing Adjustment Letter, the RPT Return,
Form TP-584 and the Tenant Notice Letters, duly executed by Purchaser.

 

14.2.3. Evidence reasonably acceptable to Seller and the Title Company
authorizing the consummation by Purchaser of the transaction which is the
subject of this Agreement, and the execution and delivery of documents on behalf
of Purchaser.

 

14.2.4. Such other documents as may be reasonably and customarily required by
the Title Company to consummate the transaction contemplated by this Agreement.

 

ARTICLE 15.

CONDITION PRECEDENT

 

15.1. It shall be a condition precedent to Purchaser’s obligation to close
hereunder that none of the Material Tenants shall have (i) terminated their
respective Leases; (ii) vacated their respective demised premises, without
intention to return; (iii) delivered notice to Seller of such Material Tenant’s
intention to terminate their respective Leases and/or vacate their respective
demised premises, without intention to return; (iv) assigned or sublet, or
requested Seller’s permission to assign or sublet, all or a substantial portion
of their respective demised premises; (v) filed for bankruptcy; or (vi)
delivered notice to Seller of such Material Tenant’s intention to file for
bankruptcy, prior to Closing.

 

15.2. It shall be a condition precedent to Purchaser’s obligation to close
hereunder that a temporary certificate of occupancy (effective for ninety (90)
days) for the Building shall have been obtained by Seller at Seller’s sole cost
and expense, and it shall be in full force and effect as of the Closing Date.

 

15.3. In the event a condition precedent set forth in this Article 15 is not
either satisfied or waived by Purchaser on or before the Closing Date, as the
same may be adjourned pursuant to the terms of this Agreement, this Agreement
shall be null and void, the Deposit and all interest earned thereon shall be
returned to Purchaser, and the parties hereto shall be relieved and released of
and from any further liability with respect to each other, except with respect
to the provisions of this Agreement which expressly survive the termination of
this Agreement.

 

32

 



ARTICLE 16.

SALES TAX

 

16.1. The parties hereto agree that no part of the Purchase Price is
attributable to personal property. The provisions of this Section shall survive
the Closing.

 

ARTICLE 17.

UNPAID TAXES

 

17.1. The amount of any unpaid real estate taxes, assessments, water charges and
sewer rents other than items subject to proration as heretofore provided, which
Seller is obligated to pay and discharge may, at the option of Seller, be
allowed to Purchaser out of the Cash Balance, provided that official bills
therefor with interest and penalties thereon calculated to said date are
furnished by Seller at the Closing.

 

17.2. Seller may use any portion of the Cash Balance to satisfy any liens or
encumbrances which exist on the Closing Date which are not Permitted
Encumbrances, provided that Seller (i) delivers to Purchaser or Title Company at
Closing instruments in recordable form sufficient to satisfy such liens and
encumbrances of record, together with the cost of recording or filing said
instruments, or (ii) pays such sums or performs such acts as will enable the
Title Company to insure Purchaser that such liens will not be collected out of
the Property, or (iii) deposits with Purchaser’s attorneys reasonably sufficient
funds to enable Purchaser’s attorneys to obtain and record such instruments.

 

17.3. The existence of (i) any taxes, assessments, water charges, or sewer rents
referred to in Section 17.1, or (ii) any liens or encumbrances that are not
Permitted Encumbrances, shall not be deemed Title Objections if (x) Seller
elects to proceed pursuant to the provisions of Section 17.2, provided that
Seller complies with the requirements set forth in Sections 17.1 and 17.2
hereof, or (y) Purchaser is exercising its election to credit certain costs
against the Purchase Price as provided in Section 5.2 hereof.

 

17.4. If Seller requests within a reasonable time prior to the Closing Date,
Purchaser agrees to provide at the Closing separate official cashier’s checks,
which in the aggregate equal the amount of the Cash Balance, in order to
facilitate the satisfaction of any unpaid (and due) real estate taxes,
assessments, water charges or sewer rents, liens and/or encumbrances referred to
in Section 17.1, and, if Seller elects to proceed pursuant to the provisions of
Section 17.2, the payment of any liens and encumbrances referred to therein.

 

ARTICLE 18.

THE CLOSING

 

18.1. The Closing. The sale and purchase of the Property contemplated by the
terms and conditions of this Agreement shall be consummated at the Closing.

 

33

 



18.1.1. Location and Date of Closing. Subject to the satisfaction of the terms
and conditions, including but not limited to the adjournment rights of either
party, set forth herein, the Closing shall take place through an escrow
administered by Escrow Agent at 2:00 P.M., on December 21, 2012 (the “Initial
Closing Date”). Neither party shall be required to be present at the Closing,
unless otherwise agreed to by the parties. In addition to any adjournment right
of either party set forth herein, Purchaser shall be entitled to adjourn the
Initial Closing Date to December 27, 2012, which adjournment shall be made upon
not less than one (1) Business Day prior written notice; provided, however, that
Purchaser shall be obligated to close title to the Property, in accordance with
the terms and conditions of this Agreement, by no later than 6:00 p.m. on
December 27, 2012. Notwithstanding anything to the contrary contained herein,
Purchaser shall have the right to accelerate the date of Closing upon ten (10)
Business Days prior written notice to Seller provided that all conditions
precedent to both Purchaser’s and Seller’s respective obligations to proceed
with Closing under this Agreement have been satisfied (or, if there are
conditions to a party’s obligation to proceed with Closing that remain
unsatisfied, such conditions have been waived by Purchaser or Seller, as
applicable). In the event that Purchaser elects to accelerate and the Façade
Escrow Amount shall have not been agreed, then the parties hereto covenant and
agree to reasonably cooperate in good faith to determine the Façade Escrow
Amount on or prior to such accelerated Closing Date (such date, the “Accelerated
Closing Date”). In the event that the parties fail to reach agreement on such
Façade Escrow Amount prior to the Accelerated Closing Date, then such
accelerated Closing shall not occur and the parties shall proceed to Closing
pursuant to the timeframes detailed in this Section 18.1.1 and pursuant to the
procedures detailed in Section 3.1.7. For purposes of this Agreement, the
“Closing Date" shall mean the Initial Closing Date or the Accelerated Closing
Date set forth in this Section 18.1.1, as such date may be adjourned pursuant to
this Section 18.1.1 or any provision of this Agreement, and the term “Business
Day” shall mean all days except Saturdays, Sundays, and all days observed by the
Federal Government or New York State as legal holidays.

 

TIME SHALL BE DEEMED OF THE ESSENCE with respect to Purchaser’s and Seller’s
obligation to close.

 

18.1.2. Delivery of Documents. At the Closing, the Deed and other documents
required under Section 14.1 shall be delivered to Escrow Agent to be released
upon Seller’s receipt of the payments provided for in Article 2 and the
documents referred to in Section 14.2.

 

ARTICLE 19.

NOTICES

 

19.1. Except as otherwise provided in this Agreement, any and all notices,
elections, demands, requests and responses permitted or required to be given
pursuant to this Agreement shall be in writing, signed by the party giving the
same or by its attorneys, and shall be deemed to have been duly given and
effective upon being: (i) personally delivered with receipt for delivery; or
(ii) deposited with a nationally recognized express overnight delivery service
(e.g., Federal Express) for next Business Day delivery with receipt for
delivery; or (iii) deposited in the United States mail, postage prepaid,
certified with return receipt requested, to the other party at the address of
such other party set forth below, or at such other address within the
continental United States as may be designated by a notice of change of address
and given in accordance herewith. The time period in which a response to any
such notice, election, demand or request must be given shall commence on the
date of receipt thereof, or in the case of facsimile transmission, as of the
date of the facsimile transmission. Personal delivery to a party or to any
officer, partner, agent or employee of such party at said address shall be
deemed given and received at the time delivered. Rejection or other refusal to
accept, or inability to deliver because of changed address of which no notice
has been received, shall also constitute receipt. Notices or other
communications (including agreements) signed by the attorneys for the respective
parties shall be deemed binding upon the parties so long as the intention for
such communications (including email agreements) between the attorneys to be
binding is clearly set forth therein.

 

34

 



Any such notice, election, demand, request or response shall be addressed to the
respective parties as follows:

 

(i)if to Seller, to:

 

229 W. 36th Street Partnership LP

c/o Real Estate Capital Partners

114 West 47th Street, 23rd Floor

New York, New York 10036

Attention: Michael Fruchtman

 

and:

 

229 W. 36th Street Partnership LP

c/o Real Estate Capital Partners

13241 Woodland Park Road, Suite 600

Herndon, VA 20171

Attention: Andre Kinney

 

with a copy to:

 

Dechert LLP

Cira Centre

2929 Arch Street

Philadelphia, PA 19104-2808

Attention: Jay L. Zagoren, Esquire

 

(ii)if to Purchaser, to:

 

ARC NY22936001, LLC

405 Park Avenue, 12th Floor

New York, New York 10022

Attention: Jesse Galloway, Esq.

 

with a copy to:

 

Donovan LLP

152 Madison Avenue, 14th Floor

New York, New York 10016

Attention: Nicholas T. Donovan, Esq.

 

35

 



(iii)if to Escrow Agent, to:

 

Chicago Title Insurance Company

1515 Market Street, Suite 1325

Philadelphia, Pennsylvania 19102-1930

Attention: Edwin G. Ditlow

 

ARTICLE 20.

DEFAULT

 

20.1. Purchaser’s Default. If Purchaser fails to accept title and pay the Cash
Balance in accordance with this Agreement, the Deposit, together with all
interest accrued thereon, if any, shall be retained by Seller as liquidated
damages. The provisions herein contained for liquidated and agreed upon damages
are bona fide provisions for such and are not a penalty, the parties agreeing
that by reason of Seller binding itself to the sale of the Property and by
reason of the withdrawal of the Property from sale at a time when other parties
would be interested in acquiring the Property, that Seller will sustain damages
if Purchaser defaults, which damages will be substantial but will not be capable
of determination with mathematical precision, and therefore, as aforesaid, this
provision for liquidated and agreed upon damages has been incorporated in this
Agreement as a provision beneficial to both parties. Notwithstanding the
foregoing provisions of this Section, there shall be no limitation on
Purchaser’s liabilities or Seller’s remedies with respect to any indemnities
made by Purchaser that are specifically stated herein to survive the termination
of this Agreement.

 

20.2. Seller’s Default. Reference is hereby made to Sections 21.1 and 21.2 for
Purchaser’s exclusive remedies in the event of a breach of representation or
failure to perform any agreement set forth in this Agreement on the part of
Seller, subject to the further provisions of this Section 20.2. If Seller, at
the Closing, and/or as of the Closing Date, does not make or cause to be made
the deliveries described in Section 14.1 and/or does not take all other action
required to be taken by Seller as of the Closing Date under this Agreement, or
if Seller violates any covenant or agreement set forth herein and fails to cure
same at or prior to the Closing, whether or not Purchaser has elected to accept
title in accordance with Section 5.2, then Purchaser’s sole remedy shall be to
elect either (i) to terminate this Agreement and receive a refund of the
Deposit, together with any interest accrued thereon and seek reimbursement for
Purchaser’s reasonable out-of-pocket expenses relating to this Agreement,
including its due diligence expenses and any expenses incurred in arranging
financing to purchase the Property (all of which shall be capped at
$150,000.00), and neither party shall thereafter have any further right or
obligation hereunder, other than surviving obligations expressly set forth
herein or (ii) to bring an action for specific performance of Seller’s
obligations under this Agreement, all rights to a plenary action for damages for
such failure being waived hereby, except that if specific performance is not
available or practicable, then Purchaser may recover actual damages, including
diminution of value of the Property, but not consequential damages therefor,
provided, however, that if Purchaser shall not have commenced such action within
a period of sixty (60) days following the date on which the Closing was
originally scheduled, Purchaser shall be deemed to have waived its right to
proceed under this clause (ii) and shall be deemed instead to have elected the
remedy provided for in clause (i) of this sentence.

 

36

 



BY INITIALING OR SIGNING WHERE INDICATED BELOW, THE PARTIES SPECIFICALLY APPROVE
THE LIQUIDATED DAMAGES PROVISIONS OF THIS ARTICLE 20.

 

Seller:  __________________________ Purchaser:  __________________________

 

ARTICLE 21.

CONDITIONS; SURVIVAL

 

21.1. Conditions.

 

(a) If Purchaser (including any assignee or designee of Purchaser named herein)
has actual knowledge that (i) any representation of Seller hereunder is untrue,
as of the date represented, and for the purposes hereof a representation shall
be untrue only if factually untrue and having a material adverse business or
legal impact on Purchaser or on the ownership or operation of the Property, or
(ii) Seller has failed to perform, observe or comply with any covenant,
agreement or condition to be performed hereunder having a material adverse
business or legal impact on Purchaser or the ownership or operation of the
Property, Purchaser shall promptly notify Seller of such discovery by Purchaser.
Purchaser’s failure to notify Seller of the same, at or prior to Closing, shall
be deemed to constitute Purchaser’s waiver of same as a condition to Closing and
otherwise.

 

(b) If Seller, having received notice under clause (i) of Paragraph (a) of this
Section 21.1 shall fail to cure such misrepresentation prior to Closing, as it
may be adjourned pursuant to Section 3.1.20, then Purchaser may, as its sole
remedy (whether at law or in equity), all other claims for damages or specific
performance being hereby expressly waived by Purchaser, elect to terminate this
Agreement and seek reimbursement for Purchaser’s reasonable out-of-pocket
expenses relating to this Agreement, including its due diligence expenses and
any expenses incurred in arranging financing to purchase the Property (all of
which shall be capped at $150,000.00), and the sole liability of Seller shall be
to return to Purchaser the Deposit, together with any interest accrued thereon,
and to reimburse Purchaser for Purchaser’s reasonable out-of-pocket expenses
relating to this Agreement, including its due diligence expenses and any
expenses incurred in arranging financing to purchase the Property (all of which
shall be capped at $150,000.00) and thereupon, this Agreement shall be null and
void and the parties hereto shall be relieved of all further obligations and
liability under this Agreement, other than with respect to those obligations and
liabilities which expressly survive the termination of this Agreement.

 

37

 



21.2. Survival. Except as specifically set forth to the contrary in this
Agreement, none of the representations, warranties, covenants, indemnities,
agreements, obligations or commitments made by Seller in this Agreement shall
survive the Closing, the same being merged in the conveyance.

 

ARTICLE 22.

SUCCESSORS AND ASSIGNS

 

22.1. Assignment. Neither this Agreement nor any of the rights of Purchaser
hereunder (nor the benefits of such rights) nor any portion of the ownership of
the beneficial interest in Purchaser may be assigned, transferred or encumbered
without Seller’s prior written consent, which consent may be granted or denied
in Seller’s sole and absolute discretion, and any purported assignment, transfer
or encumbrance without Seller’s prior written consent shall be void.
Notwithstanding anything to the contrary contained in this Article 22, Purchaser
shall have a right to assign Purchaser’s rights under this Agreement, in whole,
but not in part, to one (i) or more entities which is an affiliate or subsidiary
of New York Recovery Operating Partnership, L.P. (the entity to which the rights
are assignable may be a trust, limited liability company, limited liability
partnership, limited partnership or a corporation) (including the right to
assign the Agreement at Closing to multiple entities provided that all of the
Units shall close simultaneously), provided that (i) Purchaser designates such
assignee at least three (3) Business Days prior to the Closing Date, (ii) the
Closing is not delayed as a result of such assignment, (iii) the assignee of
this Contract assumes in writing, the obligations of Purchaser under this
Contract, (iv) the assignment is made without consideration, and (v) the
assignee shall be able to make each of Purchaser’s representations as provided
for herein.

 

ARTICLE 23.

BROKERS

 

23.1. Representation. Each party represents and warrants to the other that it
has not dealt with any broker, finder or consultant other than Jones Lang
LaSalle Americas, Inc. (the “Broker”), in connection with the transaction which
is the subject of this Agreement. Each party further represents and warrants to
the other that in the event any claim is made for a broker’s, finder’s or
consultant’s commission or fee by anyone other than Broker as a result of any
acts or actions of the representing party, or its representatives with respect
to the within transaction, the representing party, its heirs, successors and
assigns do hereby agree to indemnify and hold the other party, its heirs,
successors and assigns harmless from any and all loss, liability, cost, damage
or expense with respect to such claims (including, without limitation,
reasonable attorneys’ fees and disbursements). Seller shall pay the brokerage
commission to Broker at Closing in accordance with Seller’s agreement with
Broker and shall indemnify and hold Purchaser and its successors and assigns
harmless from any and all loss, liability, cost, damage or expense with respect
to any above-described claim made by Broker (including, without limitation,
reasonable attorneys’ fees and disbursements). This Section shall survive the
Closing or earlier termination of this Agreement.

 

38

 



ARTICLE 24.

ESCROW

 

24.1. The parties hereto have mutually requested that Escrow Agent act as escrow
agent for the purpose of holding the Deposit in accordance with the terms of
this Agreement and the Escrow Letter in form annexed hereto as Exhibit 13 to be
executed by and among Seller, Purchaser and Escrow Agent upon the making of the
Deposit by Purchaser (the “Escrow Letter”). The Deposit, together with the
interest accrued thereon, if any, shall be held by Escrow Agent until the
earlier of the Closing, or such time as Seller or Purchaser may be entitled to a
refund thereof in accordance with this Agreement. At such time Escrow Agent
shall remit said sum, together with any interest actually accrued thereon, to
the party entitled thereto in accordance with this Agreement. At Closing, the
Deposit, together with any interest actually accrued thereon, shall be paid to
Seller. Escrow Agent shall have no liability to Seller or Purchaser with respect
to the amount of interest earned on the Deposit while in escrow.

 

ARTICLE 25.

[INTENTIONALLY DELETED]

 

ARTICLE 26.

MISCELLANEOUS

 

26.1. Existing Mortgage. At the written request of Purchaser, Seller shall
request, and shall use reasonable efforts to cause the existing mortgages
encumbering the Property to be assigned to Purchaser’s mortgage lender at
Closing, at no cost or expense to Seller, in order to reduce Purchase’s mortgage
tax obligation in connection with its new mortgage. Nothing contained herein
shall be deemed to create a financing contingency for the benefit of Purchaser.

 

26.2. Merger. This Agreement constitutes the entire understanding between the
parties with respect to the transaction contemplated herein, and all prior or
contemporaneous oral agreements, understandings, representations and statements,
and all prior written agreements, understandings, representations and statements
are merged into this Agreement. Neither this Agreement nor any provisions hereof
may be modified, amended, discharged or terminated except by an instrument in
writing signed by the party against which the enforcement of such modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument. Unless otherwise provided herein, no provision of this
Agreement may be waived except by an instrument in writing signed by the party
against which the enforcement of such waiver is sought.

 

26.3. Headings. The Article, Section, Schedule and Exhibit headings used herein
are for convenience only, and are not to be used in determining the meaning of
this Agreement or any part hereof.

 



26.4. Governing Law. This Agreement and its interpretation and enforcement shall
be governed by the laws of the State of New York without regard to conflict of
law principles.

 

39

 



26.5. Jurisdiction. For the purposes of any suit, action or proceeding involving
this Agreement, Seller and Purchaser hereby expressly submit to the jurisdiction
of all federal and state courts sitting in the State of New York, and consent
that any order, process, notice of motion or other application to or by any such
court, or a judge thereof, may be served within or without such court’s
jurisdiction by registered mail or by personal service, provided that a
reasonable time for appearance is allowed, and Seller and Purchaser agree that
such courts shall have the exclusive jurisdiction over any such suit, action or
proceeding commenced by either or both of said parties. In furtherance of such
agreement, Seller and Purchaser agree upon the request of the other party to
discontinue (or agree to the discontinuance of) any such suit, action or
proceeding pending in any other jurisdiction.

 

26.6. Waiver of Venue and Inconvenient Forum Claims. Seller and Purchaser hereby
irrevocably waive any objection that it may now or hereafter have to the laying
of venue of any suit, action or proceeding arising out of or relating to this
Agreement brought in any federal or state court sitting in the County and State
of New York, and hereby further irrevocably waive any claim that any such suit,
action or proceeding is brought in any inconvenient forum.

 

26.7. Waiver of Jury Trial. Each of the parties hereto waives, irrevocably and
unconditionally, any and all right to trial by jury in any action brought on,
under, or by virtue of, or relating in any way to this Agreement or the
transactions contemplated hereby, or any of the documents executed in connection
herewith, the Property, or any claims, defenses, rights of setoff or other
actions pertaining hereto or to any of the foregoing.

 

26.8. Successors and Assigns. This Agreement shall be binding on the successors
and assigns of the parties hereto.

 

26.9. Invalid Provisions. If any term or provision of this Agreement, or any
part of any term or provision, or the application thereof to any person or
circumstance shall to any extent be held invalid or unenforceable, the remainder
of this Agreement or the application of such term or provision or remainder
thereof to persons or circumstances other than those as to which it is held
invalid and unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

 

26.10. Schedules and Exhibits. All Schedules and Exhibits which are annexed to
this Agreement are a part of this Agreement and are incorporated herein by
reference.

 

26.11. No Other Parties. The provisions of this Agreement are for the sole
benefit of the parties to this Agreement and their successors and permitted
assigns, and shall not give rise to any rights by or on behalf of anyone other
than such parties, and no party is intended to be a third party beneficiary
hereof. No provisions of this Agreement, or of any of the documents and
instruments executed in connection herewith, shall be construed as creating in
any person or entity other than Purchaser and Seller and their permitted assigns
any rights of any nature whatsoever.

 

26.12. Interpretation. This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing this
Agreement to be drafted.

 

40

 



26.13. Counterparts; Faxed Signatures. This Agreement may be executed in
multiple counterparts, each of which shall, when executed, be deemed to be an
original, and all of which when taken together shall constitute but one
agreement. Each party may rely upon a faxed counterpart of this Agreement
executed and delivered by the other party as if such counterpart were an
original counterpart.

 

26.14. Binding Effect. This Agreement shall not become a binding obligation upon
Seller until the same has been fully executed by Purchaser and Seller, and until
a fully executed original counterpart thereof has been delivered by Seller to
Purchaser.

 

26.15. Recordation. Neither this Agreement, nor any other document related
hereto, nor any memorandum thereof shall be recorded, and any such recording
shall be void and of no force or effect.

 

26.16. Intentionally Omitted.

 

26.17. Defined Terms. Capitalized terms used in this Agreement are defined as
set forth on Exhibit 1.

 

26.18. Singular/Plural. The use of the singular shall be deemed to include the
plural, and vice versa, whenever the context so requires.

 

41

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement of Sale and
Purchase as of the date first above written.

 

  Seller       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership           By:  RECAP 36TH STREET GP, INC.,     a Delaware
corporation

 

  By:  /s/ Michael Fruchtman     Name: Michael Fruchtman     Title: Vice
President

 

42

 



 

  Purchaser       ARC NY22936001, LLC,   a Delaware limited liability company  
    By:  /s/ Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title:  
President

 

43

 



 

EXHIBIT 1

 

Definitions

 

“Accelerated Closing Date” shall have the meaning given to such term in Section
18.1.1.

 

“Adjustment Date” shall have the meaning given to such term in Section 13.1.

 

“Agreement” shall have the meaning given to such term in Recitals.

 

“ALCC” shall have the meaning given to such term in Section 10.2.1.

 

“Approved Contractor” shall have the meaning given to such term in Section 11.1.

 

“Approved Repairs” shall have the meaning given to such term in Section 11.1.2.

 

“Broker” shall have the meaning given to such term in Section 23.1.

 

“Brokerage Agreement” shall have the meaning given to such term in Section
3.1.2(e).

 

“Building” shall have the meaning given to such term in Section 1.1.2.

 

“Business Day” shall have the meaning given to such term in Section 18.1.1.

 

“Cash Balance” shall have the meaning given to such term in Section 2.2.2.

 

“Closing Date” shall have the meaning given to such term in Section 18.1.1.

 

“Closing” shall have the meaning given to such term in Section 13.1.

 

“Collins” shall have the meaning given to such term in Section 7.1.

 

“Collins Agreement” shall have the meaning given to such term in Section 7.1.

 

“Confidentiality Agreement” shall mean that certain Principal Confidentiality
and Indemnification Agreement dated July 30, 2012 by and between Purchaser and
Broker, as exclusive agent of Seller.

 

“Confirming Estoppel” shall have the meaning given to such term in
Section 10.8.4.

 

“Contract Survey” shall have the meaning given to such term in Section 4.1.2.

 

“Contract Title Report” shall have the meaning given to such term in Section
5.1.

 

“Deed” shall mean a Bargain and Sale Deed without Covenant against Grantor’s
Acts in proper form for recording substantially in the form annexed hereto as
Exhibit 2.

 

“Deposit” shall have the meaning given to such term in Section 2.2.1(a).

 

 

 



“Designated Representative” shall have the meaning given to such term in
Section 3.1.18.

 

“Effective Date” shall have the meaning given to such term in the Recitals.

 

“Escrow Agent” shall have the meaning given to such term in Section 2.2.1(a).

 

“Escrow Letter” shall have the meaning given to such term in Section 24.1.

 

“Façade Escrow Amount” shall have the meaning given to such term in Section
3.1.7.3.

 

“Façade Work” shall have the meaning given to such term in Section 3.1.7.1.

 

“Fieldler Contract” shall have the meaning given to such term in Section
3.1.7.1.

 

“Fixed Rents” shall have the meaning given to such term in Section 13.1.1(a).

 

“Floor Amount” shall have the meaning given to such term in Section 3.3.

 

“Form TP-584” shall have the meaning given to such term in Section 14.1.13.

 

“Governmental Authority” shall have the meaning given to such term in Section
4.1.1.

 

“Guaranties” shall have the meaning given to such term in Section 1.1.5.

 

“Initial Closing Date” shall have the meaning given to such term in Section
18.1.1.

 

“Intangible Personal Property” shall have the meaning given to such term in
Section 1.1.6.

 

“Land” shall have the meaning given to such term in Section 1.1.1.

 

“Leases” shall have the meaning given to such term in Section 1.1.5.

 

“Letter(s) of Credit” shall have the meaning given to such term in Section
13.1.10(a).

 

“Liability Limitation” shall have the meaning given to such term in Section 3.3.

 

“Material Tenants” shall have the meaning given to such term in Section
10.8.4.5.

 

“Maximum Amount” shall have the meaning given to such term in Section 5.2.

 

“Non-Transferable Letters of Credit” shall have the meaning given to such term
in Section 13.1.10(a).

 

“OFAC” shall have the meaning given to such term in Section 3.1.10.

 

“Permitted Encumbrances” shall have the meaning given to such term in Section
4.1.

 

 

 



“Post-Closing Adjustment Letter” shall have the meaning given to such term in
Section 14.1.10.

 

“Property” shall have the meaning given to such term in Article 1.

 

“Property Management Agreement” shall have the meaning given to such term in
Section 3.1.14.

 

“Purchase Price” shall have the meaning given to such term in Section 2.1.

 

“Purchaser” shall have the meaning given to such term in the Recitals.

 

“Released Parties” shall have the meaning given to such term in Section 3.2.4.

 

“Relevant Environmental Laws” shall have the meaning given to such term in
Section 3.1.13.

 

“RPIE Escrow” shall have the meaning given to such term in Section 3.1.8.

 

“RPIE Fine” shall have the meaning given to such term in Section 3.1.8.

 

“RPIE Notice” shall have the meaning given to such term in Section 3.1.8.

 

“RPT Return” shall have the meaning given to such term in Section 14.1.13.

 

“SEC” shall have the meaning given to such term in Section 9.1.

 

“Seller” shall have the meaning given to such term in the Recitals.

 

“Seller Estoppel Statement” shall have the meaning given to such term in Section
10.8.3.

 

“Seller’s Engineer” shall have the meaning given to such term in Section
3.1.7.1.

 

“Service and Maintenance Agreements” shall have the meaning given to such term
in Section 1.1.6.

 

“Subsequent Title Objection” shall have the meaning given to such term in
Section 5.1.

 

“Survival Period” shall have the meaning set given to such term in
Section 3.1.19

 

“Tax Law” shall have the meaning given to such term in Section 6.2.

 

“Tenant Estoppel Requirement” shall have the meaning given to such term in
Section 10.8.2.

 

“Tenant Estoppel Statement” shall have the meaning given to such term in
Section 10.8.1.

 

 

 



“Tenant Notice Letters” shall have the meaning given to such term in Section
14.1.15.

 

“Tenant(s)” shall have the meaning given to such term in Section 1.1.5.

 

“Title Company” shall have the meaning given to such term in Section 5.1.

 

“Title Objections” shall have the meaning given to such term in Section 5.2.

 

“U.S. Person” shall have the meaning given to such term in Section 3.1.10.

 

“VSA Group” shall have the meaning given to such term in Section 3.1.7.3.

 

“Work Amount A” shall have the meaning given to such term in Section 3.1.7.3.

 

“Work Amount B” shall have the meaning given to such term in Section 3.1.7.3.

 

 

 



EXHIBIT 2

 

Form of Deed

 

BARGAIN AND SALE DEED

 

Without Covenant Against Grantor’s Acts

 

THIS INDENTURE, made the [__] day of [ ] 2012, between 229 W. 36TH STREET
PARTNERSHIP LP, a Delaware limited partnership, having an address c/o Real
Estate Capital Partners, 114 West 47th Street, 23rd Floor, New York, New York
10036 (“party of the first part”) and [_________], a [___________] having an
address at [_____________] (“party of the second part”).

 

WITNESSETH, that the party of the first part, in consideration of Ten Dollars
($10.00) and other good and valuable consideration paid by the party of the
second part, does hereby grant and release unto the party of the second part,
the heirs or successors and assigns of the party of the second part forever,

 

ALL that certain plot, piece or parcel of land, with the buildings and
improvements thereon erected, situate, lying and being in the State, County and
City of New York, more commonly known as 229 West 36th Street, New York, New
York, Block: 786, Lot: 23 and as further described in Schedule A attached hereto
and made a part hereof;

 

TOGETHER with all right, title and interest, if any, of the party of the first
part in and to any streets and roads abutting the above described premises to
the center lines thereof,

 

TOGETHER, with the appurtenances and all the estate and rights of the party of
the first part in and to said premises,

 

TO HAVE AND HOLD the premises herein granted unto the party of the second part,
the heirs or successors and assigns of the party of the second part forever,

 

AND the party of the first part, in compliance with Section 13 of the New York
Lien Law, covenants that the party of the first part will receive the
consideration for this conveyance and will hold the right to receive such
consideration as a trust fund to be applied first or the purpose of paying the
cost of the improvement and will apply the same first to the payment of the cost
of the improvement before using any part of the total of the same for any other
purpose.

 

The word “party” shall be constructed as if it read “parties” whenever the sense
of this indenture so requires.

 

 

 



IN WITNESS WHEREOF, the party of the first part has duly executed this deed the
day and first year above written.

 

  229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited partnership       By: 
RECAP 36TH STREET GP, INC.,     a Delaware corporation

 



  By:        Name:     Title:

 

 

 



 

 

 

 

State of New York )   ) County of )

 

On the ______ day of in the year 2012 before me, the undersigned, personally
appeared _______________, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is (are) subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.

 

________________________________

Notary Public

 

 

 



 

SCHEDULE A

 

LEGAL DESCRIPTION

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at a point on the northerly side of 36th Street, distant 378 feet 6
inches easterly from the corner formed by the intersection of the northerly side
of 36th Street with the easterly side of Eighth Avenue;

 

RUNNING THENCE northerly and parallel with the easterly side of Eighth Avenue
and part of the distance through a party wall 98 feet 9 inches to the center
line of the block;

 

THENCE easterly along said center line of the block and parallel with the
northerly side of 36th Street 115 feet 6 inches;

 

THENCE southerly again parallel with the easterly side of Eighth Avenue 98 feet
9 inches to the northerly side of 36th Street;

 

THENCE westerly along said northerly side of 36th Street 115 feet 6 inches to
the point or place of BEGINNING.

 

 

 

 



 

EXHIBIT 3

 

Bill of Sale

 

KNOW ALL MEN BY THESE PRESENTS that 229 W. 36TH STREET PARTNERSHIP LP., having
an office c/o Real Estate Capital Partners, 114 West 47th Street, 23rd Floor,
New York, New York 10036 (“Seller”), for and in consideration of the sum of Ten
($10.00) Dollars and other good and valuable consideration to it in hand paid,
at or before the unsealing and delivery of these presents by
[_________________], having an office at 405 Park Avenue, 15th Floor, New York,
New York 10022 (“Purchaser”), the receipt and sufficiency whereof are hereby
acknowledged, has transferred and conveyed and by these presents does quitclaim,
release, transfer and convey unto Purchaser, its successors and assigns, all
fixtures, machinery and equipment to the extent the same constitute personal
property, and all other personal property (including, without limitation, the
Intangible Personal Property, as defined in that certain Agreement of Sale and
Purchase covering the Premises between Seller and Purchaser) (collectively, the
“Personal Property”) owned by Seller, attached or appurtenant to, or used in
connection with the occupancy and operation of those certain premises known as
229 West 36th Street, New York, New York (the “Premises”).

 

TO HAVE AND TO HOLD, the same unto Purchaser, its successors and assigns,
forever.

 

This transfer is made as part of the transfer of the Premises by Seller to
Purchaser as of the date hereof, and both parties agree and acknowledge that no
part of the consideration therefor is allocated to the Personal Property.

 

This transfer is made without representation, express or implied warranty or
guaranty by, or recourse against, Seller of any kind whatsoever, except that
Seller represents and warrants that it owns the Personal Property free and clear
of all liens and encumbrances.

 

Except as set forth above, neither Seller nor any agent or representative of
Seller has made, and Seller is not liable or bound in any manner by, any express
or implied warranties, guaranties, inducements, representations or information
pertaining to the Personal Property or any part thereof, the physical condition,
the uses which can be made of the same or any other matter or thing with respect
thereto and the Personal Property is being transferred “as is”.

 

This Bill of Sale may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

 

 



IN WITNESS WHEREOF, Seller has signed this instrument as of this [___] day of
[_____], 2012.

 

  Seller       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership       By:  RECAP 36TH STREET GP, INC.,     a Delaware corporation  
   

 



  By:        Name:     Title:



 





Purchaser

 



 

 

 



 



EXHIBIT 4

 

Assignment and Assumption of Service, Maintenance and Concessionaire Agreements

 

KNOW ALL MEN BY THESE PRESENTS, that 229 W. 36TH STREET PARTNERSHIP LP, having
an office c/o Real Estate Capital Partners, 114 West 47th Street, 23rd Floor,
New York, New York 10036 (the “Assignor”), in consideration of Ten ($10.00)
Dollars in hand paid by [__________] having an office at 405 Park Avenue, 15th
Floor, New York, New York 10022 (the “Assignee”), the receipt and sufficiency of
which are hereby acknowledged, does hereby assign, transfer and set over to
Assignee all of Assignor’s right, title and interest in the service, maintenance
and concessionaire agreements affecting the premises known as 229 West 36th
Street, New York, New York (the “Premises”) in effect on the date hereof and
listed on Schedule A hereto (“Agreements”).

 

TO HAVE AND TO HOLD, the same unto Assignee, its successors and assigns, from
and after the date hereof, subject to the terms, covenants, conditions and
provisions therein contained. This Assignment is made without any express or
implied warranty or representation by, or recourse against, Assignor of any kind
whatsoever.

 

This Assignment is made in connection with the transfer this day of the Premises
by Assignor to Assignee.

 

Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Agreements on Assignor’s part to be performed thereunder on,
from and after the date hereof and will well and truly perform all of the terms,
covenants and conditions of the Agreements from and after the date hereof, and
with the same force and effect as though Assignee had signed the Agreements as a
party named therein.

 

This Assignment shall not be construed as a representation or warranty by
Assignor as to the transferability of the Agreements, and Assignor shall have no
liability to Assignee in the event that any or all of the Agreements (i) are not
transferable to Assignee or (ii) are canceled or terminated by reason of this
assignment or any acts of Assignee. This Assignment is made without recourse to
Assignor for any cause whatsoever by Assignee or by any successor to the
interest in Assignee.

 

This Assignment may be executed and delivered in any number of counterparts,
each of which so executed and delivered shall be deemed to be an original and
all of which shall constitute one and the same instrument.

 

 

 



IN WITNESS WHEREOF, Assignor and Assignee have signed this instrument as of the
[___] day of [________], 2012.

 

  [Assignor]       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership       By:  RECAP 36TH STREET GP, INC.,     a Delaware corporation

 



  By:        Name:     Title:

 

 

[Assignee]



 



 

 



 

 

 

SCHEDULE A

 

TO
ASSIGNMENT AND ASSUMPTION OF SERVICE, MAINTENANCE AND CONCESSIONAIRE AGREEMENT

 

[Insert description of agreements]

 

 

 

 

 

 



 

EXHIBIT 5

 

Assignment and Assumption of Landlord’s Interest in Leases

 

KNOW ALL MEN BY THESE PRESENTS that 229 W. 36TH STREET PARTNERSHIP LP, having an
office c/o Real Estate Capital Partners, 114 West 47th Street, 23rd Floor, New
York, New York 10036 (the “Assignor”), in consideration of Ten ($10.00) Dollars
and other good and valuable consideration in hand paid by [______________],
having an office at 405 Park Avenue, 15th Floor, New York, New York 10022 (the
“Assignee”), the receipt and sufficiency of which are hereby acknowledged,
hereby assigns unto Assignee all of Assignor’s right, title and interest in and
to the following:

 

(i)All leases, tenancy, occupancy or license agreements, as the same may have
been amended or modified (the “Leases”), including without limitation, all
rents, issues and profits arising therefrom, made and entered into by any and
all tenants at those certain premises known as 229 West 36th Street, New York,
New York (the “Premises”);

 

(ii)All guaranties delivered in connection with the Leases; and

 

(iii)All security deposits (and interest earned thereon, to the extent not
otherwise payable to the tenants under the Leases), if any, held by Assignor
under the Leases.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof, subject to the terms, covenants, conditions and
provisions contained in the Leases.

 

Assignee hereby assumes the performance of all of the terms, covenants and
conditions of the Leases herein assigned by Assignor to Assignee on, from and
after the date hereof and hereby agrees to perform all of the terms, covenants
and conditions of the Leases to be performed on, from and after the date hereof,
all with the full force and effect as if Assignee had signed the Leases
originally as the landlord named therein.

 

Assignee does hereby agree for itself and its successors and assigns to hold and
apply all security deposits in accordance with the terms of the Leases pursuant
to which the same were initially deposited, to the extent transferred to
Assignee in accordance with the Agreement.

 

Assignee does hereby agree for itself, its successors and assigns, to indemnify,
defend and save Assignor, its successors and assigns, harmless from and against
any and all claims and liability asserted or arising in connection with the
performance by Assignee under the Leases as assumed hereby which arise from
events occurring on or after the date hereof.

 

Assignor does hereby agree to indemnify, defend and save Assignee, its
successors and assigns, harmless from and against any and all claims and
liability asserted or arising from events occurring in connection with the
performance by Assignor or under the Leases prior to the date hereof.

 

 

 



This Assignment is made without any representation or warranty, express or
implied, whatsoever by the Assignor except as expressly set forth herein and
upon the express condition, understanding and agreement that this Assignment is
made without recourse to Assignor for any cause whatsoever by Assignee, or by
any successor to the interest of Assignee.

 

IN WITNESS WHEREOF, the parties hereto have signed this instrument as of this
[__] day of, [__________________] 2012.

 

 

  [Assignor]       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership       By:  RECAP 36TH STREET GP, INC.,     a Delaware corporation

 



  By:        Name:     Title:

 



 



[Assignee]



 

 

 

 



 

 

 

EXHIBIT 6

 

Assignment of Licenses and/or Permits

 

KNOW ALL MEN BY THESE PRESENTS that 229 W. 36TH STREET PARTNERSHIP LP, having an
office c/o Real Estate Capital Partners, 114 West 47th Street, 23rd Floor, New
York, New York 10036 (the “Assignor”) in consideration of Ten ($10.00) Dollars
and other good and valuable consideration in hand paid by [______________],
having an office at 405 Park Avenue, 15th Floor, New York, New York 10022 (the
“Assignee”), the receipt and sufficiency of which are duly acknowledged, hereby
assigns and quitclaims unto Assignee, and its successors and assigns, all of
Assignor’s right, title and interest, if any, in and to all assignable licenses
and/or permits, if any, relating to and affecting those certain premises known
as 229 West 36th Street, New York, New York (the “Premises”).

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof, subject to the terms, covenants, conditions and
provisions therein contained.

 

This Assignment is made in connection with the transfer this day of the Premises
by Assignor to Assignee.

 

This Assignment is made without any express or implied warranty or
representation by, or recourse against Assignor of any kind whatsoever by
Assignee or by a successor to the interest of Assignee, except that Assignor
represents and warrants that it is the current holder of such licenses and
permits true and free of any liens or encumbrances created by Assignee.

 

IN WITNESS WHEREOF, the undersigned has signed this Assignment as of this [___]
day of [_____________], 2012.

 

  [Assignor]       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership       By:  RECAP 36TH STREET GP, INC.,     a Delaware corporation



 

  By:        Name:     Title:





 



[Assignee]



 

 

 



 

 

 

EXHIBIT 7

 

Assignment of Warranties and Guarantees

 

KNOW ALL MEN BY THESE PRESENTS that 229 W. 36TH STREET PARTNERSHIP LP, having an
office c/o Real Estate Capital Partners, 114 West 47th Street, 23rd Floor, New
York, New York 10036 (the “Assignor”), in consideration of Ten ($10.00) Dollars
and other good and valuable consideration in hand paid by [______] having an
office at 405 Park Avenue, 15th Floor, New York, New York 10022 (the
“Assignee”), the receipt and sufficiency of which are duly acknowledged, hereby
assigns and quitclaims unto Assignee all of Assignor’s right, title and
interest, if any, in and to all assignable warranties and guarantees of
contractors, manufacturers, suppliers and/or installers, if any, relating to
those certain premises known as 229 West 36th Street, New York, New York (the
“Premises”), including all assignable warranties and guarantees covering the
materials, goods and equipment installed in or upon the Premises.

 

TO HAVE AND TO HOLD the same unto Assignee, its successors and assigns, from and
after the date hereof, subject to the terms, covenants, conditions and
provisions therein contained.

 

This Assignment is made in connection with the transfer this day of the Premises
by Assignor to Assignee.

 

This Assignment is made without express or implied warranty or representation
by, or recourse against, Assignor of any kind whatsoever, by Assignee or by any
successor to the interest of Assignee except that Assignor represents and
warrants that it is the current holder of such licenses and permits true and
free of any liens or encumbrances created by Assignee.

 

IN WITNESS WHEREOF, the undersigned has signed this Assignment as of this [___]
day of [__________], 2012.

 

  [Assignor]       229 W. 36TH STREET PARTNERSHIP LP   a Delaware limited
partnership       By:  RECAP 36TH STREET GP, INC.,     a Delaware corporation  
   

 



  By:        Name:     Title:

 



 

[Assignee]



 

 



 

 

 

EXHIBIT 8

 

Post-Closing Adjustment Letter

 

[Date]

 

[Name and Address of Purchaser]

 

Re:229 West 36th Street
New York, New York (the “Premises”)



 

Ladies and Gentlemen:

 

In connection with the closing adjustments made pursuant to the transfer of
title of the Premises by the undersigned to you, a copy of which closing
adjustments is annexed hereto, it is hereby agreed that if any arithmetic
calculations shall prove to be erroneous, or any adjustment shall be omitted,
same shall be adjusted between you and the undersigned after the closing. Any
such adjustment shall be paid promptly after same is ascertained. The obligation
to correct any erroneous adjustment or to make any additional adjustment in
accordance with the above shall survive the closing.

 

  Very truly yours,       Seller       229 W. 36TH STREET PARTNERSHIP LP   a
Delaware limited partnership       By:  RECAP 36TH STREET GP, INC.,     a
Delaware corporation

 



  By:        Name:     Title:





 

 

 

  Acknowledged and agreed to this   [_____] day of [_______________], 2012:

Purchaser

 



 

 

 



EXHIBIT 9

 

FIRPTA Certificate

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U. S.
real property interest must withhold tax if the transferor is a foreign person.
To inform the transferee that withholding of tax is not required upon the
disposition of a U.S. real property interest by 229 W. 36TH STREET PARTNERSHIP
LP (“Seller”), the undersigned hereby certifies the following on behalf of
Seller:

 

1. Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

2. Seller’s U.S. employer identification number is 26-0558911, and

 

3. Seller’s office address is c/o Real Estate Capital Partners, 114 West 47th
Street, 23rd Floor, New York, New York 10036.

 

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct and complete, and I
further declare that I have authority to sign this document on behalf of Seller.

 

 

 

Dated:                   [Title]              

 

 

 

 



EXHIBIT 10

 

Tenant Notice Letter

 

[Letterhead of Seller]

 

CERTIFIED MAIL

RETURN RECEIPT REQUESTED

AND BY HAND

 

[Date]

 

[Tenant]

 

Re: Acquisition of 229 West 36th Street New York, NY (the “Property”)

 

Dear [______________]:

 

We are pleased to announce that [_________________] (“Purchaser”) has today
acquired the Property from 229 W. 36TH STREET PARTNERSHIP LP.
[________________________]’s address is [____________________]].

 

Your security deposit in the amount of $[____________], held in accordance with
your lease at the Property (“Lease”) has been transferred to and deposited with
Purchaser. If that security is in the form of a letter of credit, Purchaser will
shortly be in touch with you to arrange for appropriate changes to the letter of
credit to reflect Purchaser’s acquisition of the Property.

 

From this day forward, all checks payable to the landlord under your Lease
should be made payable to:

 



 



 

 

Should you have any questions concerning the acquisition of the Property please
call [_____________] at [__________________].

 



  Very truly yours,       Seller       229 W. 36TH STREET PARTNERSHIP LP   a
Delaware limited partnership       By:  RECAP 36TH STREET GP, INC.,     a
Delaware corporation



 

  By:        Name:     Title:



 



 

 

 

 

 

 

 

AGREED TO BY:

 

[PURCHASER]

 



 

 

 

EXHIBIT 11

 

Title Affidavit

 



STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 



 

 

[_________________], being duly sworn, deposes and says:

 

1. I am the [_____________] of 229 W. 36TH STREET PARTNERSHIP LP, the owner of
the premises described in Schedule A (“Property”).

 

2. That there has been no work done upon the Property by the City of New York,
nor has the City of New York made any demand for any such work that may result
in charges by the New York City Department of Rent and Housing Maintenance, or
charges by the New York City Department of Environmental Protection for water
tap closings or any related work, whether or not such charges are liens against
the Property.

 

3. That no fee for an inspection, reinspection, examination of service performed
by the Department of Buildings has been levied, charged, created or incurred
that may become a lien on the Property and there are no other liens issued
pursuant to the Administrative Code of the City of New York which may affect the
Property.

 

4. Each current tenant of the Property is in possession as a tenant only. There
are no options to purchase the Property or rights of first refusal with respect
to a purchase of its Property either pursuant to written leases or by separate
agreements.

 

5. That I make this affidavit and indemnification to induce [the Title Company]
to insure title to the Property.

 

6. This affidavit is given by me solely in my capacity as the [___________] of
229 W. 36TH STREET PARTNERSHIP LP and not in my individual capacity and I shall
have no liability with respect to any matter set forth or referred to in this
affidavit or by the mere fact of my execution of this affidavit.

 

Sworn to before me this

[___] day of [____________], 2012.

 

 

Notary Public

 

 

 

 



EXHIBIT 12

 

[ASSIGNMENT OF LETTERS OF CREDIT]

 

 

 

 

 

 



 

 

 

EXHIBIT 13

 

ESCROW LETTER

 

Dated: [_____________]

 

Chicago Title Insurance Company

1515 Market Street, Suite 1325

Philadelphia, Pennsylvania 19102-1930

 

 

Re:Agreement of Sale and Purchase (the “Agreement”) between 229 W. 36TH STREET
PARTNERSHIP LP (“Seller”) and ARC NY22936001, LLC, (“Purchaser”) dated November
[__] [__], 2012
Premises: 229 West 36th Street New York. New York 10018

 

Ladies and Gentlemen:

 

Pursuant to the above-referenced Agreement by and between the undersigned, you
are required to act as escrow agent, to hold $6,500,000.00 (“Escrow Deposit”) in
escrow, in accordance with the terms and conditions hereinafter set forth. The
Escrow Deposit shall be deposited in a segregated interest bearing account for
the benefit of the parties hereto.

 

The Escrow Deposit together with interest earned thereon, if any, shall be
released or delivered to the party entitled thereto pursuant to the Agreement
with reasonable promptness after:

 

(a) you shall have received notice from both parties to this Escrow Letter
authorizing release of the Escrow Deposit; or

 

(b) the occurrence of either of the following events:

 

(i)the closing under the Agreement; or

 

(ii)the receipt by Escrow Agent of a written notice from either party to this
Escrow Letter stating that an event has occurred under the Agreement entitling
the party delivering such notice to the Escrow Deposit, whereupon Escrow Agent
shall deliver written notice (the “Default Notice”) thereof to the other party
and, unless such other party shall have delivered a written notice of objection
to Escrow Agent within ten (10) days following receipt by such other party of
the Default Notice, Escrow Agent shall deliver the Escrow Deposit to the party
initially requesting the Escrow Deposit.

 

It is agreed that the duties of Escrow Agent are only such as are herein
specifically provided, being purely ministerial in nature, and that Escrow Agent
shall incur no liability whatever except for willful misconduct or gross
negligence so long as Escrow Agent has acted in good faith. The undersigned
hereby release Escrow Agent from any act done or omitted to be done by Escrow
Agent in good faith in the performance of Escrow Agent’s duties hereunder.

 

 

 



Escrow Agent shall be under no responsibility with respect to the Escrow Deposit
other than faithfully to follow the instructions herein contained. Without
limiting the generality of the foregoing, Escrow Agent shall have no
responsibility to protect the Escrow Deposit, or to do any act or thing whatever
in regard to the Escrow Deposit. Escrow Agent shall not be responsible for any
failure to demand, collect or enforce any obligation with respect to the Escrow
Deposit or for any diminution in value of the Escrow Deposit from any cause.
Escrow Agent may consult with counsel and shall be fully protected in any action
taken in good faith, in accordance with such advice. Escrow Agent shall not be
required to defend any legal proceedings which may be instituted against Escrow
Agent in respect of the subject matter of these instructions unless requested so
to do by the undersigned and indemnified to the satisfaction of Escrow Agent
against the cost and expense of such defense. Escrow Agent shall not be required
to institute legal proceedings of any kind. Escrow Agent shall have no
responsibility for the genuineness or validity of any document or other item
deposited with Escrow Agent, and shall be fully protected in acting in
accordance with any written instructions given to Escrow Agent hereunder and
believed by Escrow Agent to have been signed by the proper parties.

 

The interest earned on the Escrow Deposit shall be deemed to mean only the
interest actually earned from the date the Escrow Deposit is deposited in a
segregated interest bearing form to the date withdrawn in accordance with the
terms hereof. Escrow Agent shall not have any duty to maximize the rate or
interest or duration of interest bearing form. If deposited in a form which is
not convertible to cash when Escrow Agent is required to release the Escrow
Deposit, Escrow Agent shall be deemed to have complied with the requirement of
release by delivery of a duly executed assignment of its rights in the Escrow
Deposit.

 

Escrow Agent assumes no liability under this Escrow Letter except that of a
stakeholder. If there is any dispute as to whether Escrow Agent is obligated to
deliver the Escrow Deposit, or as to whom the Escrow Deposit is to be delivered,
Escrow Agent will not be obligated to make any delivery of the Escrow Deposit,
but in such event may hold the Escrow Deposit until receipt by Escrow Agent of
an authorization in writing signed by all the persons having interest in such
dispute, directing the disposition of the Escrow Deposit, or in the absence of
such authorization, Escrow Agent may hold the Escrow Deposit until the final
determination of the rights of the parties in an appropriate proceeding. If such
written authorization is not given, or proceedings for such determination are
not begun and diligently continued, Escrow Agent is not required to bring an
appropriate action or proceeding for leave to deposit the Escrow Deposit in
court pending such determination, but may at Escrow Agent’s reasonable
discretion make a deposit of the Escrow Deposit in court and in such event all
liability and responsibility of Escrow Agent shall terminate upon such deposit
having been made. In making delivery of the Escrow Deposit in the manner
provided for in this Escrow Letter, Escrow Agent shall have no further liability
in the matter.

 

The undersigned hereby jointly and severally agree to indemnify and hold the
Escrow Agent free and harmless from and against any claim, liability, suit, cost
(including Escrow Agent’s reasonable counsel fees) or other obligation incurred
or arising out of this Escrow Letter excluding only Escrow Agent’s liability for
its actions taken in bad faith or upon its willful misconduct or gross
negligence.

 

 

 



Purchaser and Seller have mutually requested that Escrow Agent act as escrow
agent for the purpose of holding the Escrow Deposit in accordance with the terms
of this Escrow Letter.

 

Upon delivery of the Escrow Deposit in accordance with this Escrow Letter,
Purchaser and Seller hereby release Escrow Agent from all obligations and
liability hereunder.

 

Escrow Agent has executed this Escrow Letter to confirm that Escrow Agent is
holding, and will hold, the Escrow Deposit in escrow pursuant to and in
accordance with the provisions of this Escrow Letter.

 

Except as otherwise provided in this Escrow Letter, any and all notices,
elections, demands, requests and responses thereto permitted or required to be
given under this Escrow Letter shall be in writing, signed by the party giving
the same, and shall be deemed to have been properly given and shall be deemed
effective upon being personally delivered, or after being deposited in the
United States mail, postage prepaid, certified with return receipt requested, to
the other parties at the address of the other parties set forth below or at such
other address within the continental United States as the other parties may
designate by notice specifically designated as a notice of change of address and
given in accordance herewith; provided, however, that the time period in which a
response to any such notice, election, demand or request must be given shall
commence on the date of receipt thereof; and provided further that no notice of
change of address shall be effective until the date of receipt thereof. Personal
delivery to a party or to any officer, partner, agent or employee of such party
at said address shall constitute receipt. Rejection or other refusal to accept
or inability to deliver because of changed address of which no notice has been
received shall also constitute receipt. Any such notice, election, demand,
request or response shall be addressed as follows:

 



Seller at: 229 W. 36TH STREET PARTNERSHIP LP   c/o Real Estate Capital Partners
  114 West 47th Street, 23rd Floor   New York, New York  10036   Attention: 
Michael Fruchtman       and:       229 W. 36TH STREET PARTNERSHIP LP   c/o Real
Estate Capital Partners   13241 Woodland Park Road, Suite 600   Herndon, VA 
20171   Attention:  Andre Kinney

 

with a copy to: Jay Zagoren, Esq.   Dechert LLP   2929 Arch Street  
Philadelphia, PA  19104

 



 

 

 

    Purchaser: ARC NY22936001, LLC   405 Park Avenue, 12th Floor   New York, New
York 10022   Attention: Jesse Galloway, Esq.     with a copy to: Donovan LLP  
152 Madison Avenue, 14th Floor   New York, New York 10016   Attention: Nicholas
T. Donovan, Esq.     Escrow Agent at: Chicago Title Insurance Company   1515
Market Street, Suite 1325   Philadelphia, Pennsylvania 19102-1930   Attention:
Edwin Ditlow    



 

This Escrow Letter constitutes the entire agreement with respect to the terms
and conditions of such escrow and any modification, amendment or supplement
shall be binding only if made pursuant to an instrument in writing executed by
each of the parties hereto. This Escrow Letter shall be binding upon and inure
to the benefit of our respective successors and assigns except that the within
escrow shall not inure to the benefit of either of the undersigned’s assigns,
unless and until you have received a duly executed assignment and assumption (in
form satisfactory to you) of all of the assignor’s obligations hereunder.

 



  Very truly yours,     Seller’s Federal Tax Identification Number is 26-0558911
229 W. 36TH STREET PARTNERSHIP LP a Delaware limited partnership           By: 
RECAP 36TH STREET GP, INC.,
a Delaware corporation      

 





  By:        Name:

 

 



 

 

 

PURCHASER:

 

ARC _______________, LLC

 



By:       Purchaser’s Federal Tax ID Number is:           [____________]        
     



 



Accepted and Agreed to:

 

CHICAGO TITLE INSURANCE COMPANY

 





By:             Edwin Ditlow                    



 



 

 

 

 

PURCHASER:

 

[______________________]

 

Accepted and Agreed to:

 

          [ESCROW AGENT]                                 By:          

 

 

Seller’s Federal Tax Identification Number

is 26-0558911

 

Purchaser’s Federal Tax Identification Number

is [_______________________________]

 



 

 

SCHEDULE A

 

Description of Land

 

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

 

BEGINNING at a point on the northerly side of 36th Street, distant 378 feet 6
inches easterly from the corner formed by the intersection of the northerly side
of 36th Street with the easterly side of Eighth Avenue;

 

RUNNING THENCE northerly and parallel with the easterly side of Eighth Avenue
and part of the distance through a party wall 98 feet 9 inches to the center
line of the block;

 

THENCE easterly along said center line of the block and parallel with the
northerly side of 36th Street 115 feet 6 inches;

 

THENCE southerly again parallel with the easterly side of Eighth Avenue 98 feet
9 inches to the northerly side of 36th Street;

 

THENCE westerly along said northerly side of 36th Street 115 feet 6 inches to
the point or place of BEGINNING.

 

 



 

 

 

 

 

SCHEDULE B

 

Schedule of Leases

 

1. Third Amendment to Lease dated June 1, 2011 by and between 229 W. 36th Street
Partnership LP and American Language Communication Center, Inc.

 

2. Second Amendment to Lease dated November 13, 2009 by and between 229 W. 36th
Street Partnership LP and American Language Communication Center, Inc.

 

3. Confirmation of 2nd Floor Rent Commencement dated July 1, 2009 by and between
229 W. 36th Street Partnership LP and American Language Communication Center,
Inc.

 

4. First Amendment to Lease dated November 5, 2008 by and between 229 W. 36th
Street Partnership LP and American Language Communication Center, Inc.

 

5. Confirmation of Rent Commencement and Term of Lease dated July 26, 2008 by
and between 229 W. 36th Street Partnership LP and American Language
Communication Center, Inc.

 

6. Lease dated February 15, 2008 by and between 229 W. 36th Street Partnership
LP and American Language Communication Center, Inc.

 

7. Letter Agreement dated February 15, 2008 by and between 229 W. 36th Street
Partnership LP and American Language Communication Center, Inc.

 

8. Lease Agreement dated February 11, 2011 by and between 229 W. 36th Street
Partnership LP and D S Simon Productions, Inc.

 

9. “Good Guy” Guaranty dated February 11, 2011 by Douglas S. Simon to and in
favor of 229 W. 36th Street Partnership LP

 

10. Possession Date Agreement by and between 229 W. 36th Street Partnership LP
and D S Simon Productions, Inc.

 

11. First Amendment to Lease dated December 21, 2007 by and between 229 W. 36th
Street Partnership LP and Early Bird Delivery Systems, LLC, a/k/a Urban Express.

 

12. Lease Agreement dated January 18, 2002 by and between Handro Properties, LLC
and Early Bird Delivery Systems, LLC, a/k/a Urban Express.

 

13. Landlord Subordination, Waiver, and Consent Agreement dated October 29, 2010
by and between Early Bird Delivery Systems, LLC, a/k/a Urban Express, and 229 W.
36th Street Partnership LP.

 

14. “Good Guy” Guaranty of Lease Agreement dated January 18, 2002 by Michael
Fiorito, Edward C. Kesselman and Bonnie Brogdan, owners of substantially all of
the membership interests of Early Bird Delivery Systems, LLC, a/k/a Urban
Express, to and in favor of Handro Properties, LLC.

 



 

 

15. Confirmation of Rent Commencement and Term of Lease by and between 229 W.
36th Street Partnership LP and Early Bird Delivery Systems, LLC, a/k/a Urban
Express.

 

16. Confirmation of Expansion Premises Rent Commencement and Term of Lease
between 229 W. 36th Street Partnership LP and Mobile Health Management Services,
Inc., signed by Mobile Health Management Services, Inc. on July 11, 2012.

 

17. First Amendment to Lease dated October 12, 2011 by and between 229 W. 36th
Street Partnership LP and Mobile Health Management Services, Inc.

 

18. Lease Agreement dated September 30, 2011 by and between Mobile Health
Management Services, Inc. and Professional Evaluation Medical Group, Inc.

 

19. License Agreement dated September 21, 2011 by and between Mobile Health
Management Services, Inc. and Professional Evaluation Medical Group, Inc.

 

20. Letter Agreement dated March 29, 2010 between 229 W. 36th Street Partnership
LP and Mobile Health Management Services, Inc.

 

21. Lease Agreement dated March 8, 2006 by and between Handro Management Corp.,
agent for Handro Properties LLC, and Record Press, Inc.

 

22. “Good Guy” Guaranty dated March 8, 2006 by Hugh A. Wilmot, Jr. to and in
favor of Handro Management Corp., agent for Handro Properties LLC.

 

23. Possession Date Agreement by and between 229 W. 36th Street Partnership LP
and Spectaguard Acquisition LLC.

 

24. Lease Agreement dated May 10, 2011 by and between 229 W. 36th Street
Partnership LP and Spectaguard Acquisition LLC.

 

25. Subordination Agreement, Acknowledgment of Lease Assignment, Attornment, and
Non-Disturbance Agreement dated May 6, 2011 by Allied Security Holdings, LLC.

 

26. Guaranty dated May __, 2011 by Allied Security Holdings LLC to and for the
benefit of 229 W. 36th Street Partnership LP.

 

27. Guaranty dated July 9, 2012 by Charles C. Copeland and by Howard R. Holowitz
to and in favor of 229 W. 36th Street Partnership LP.

 

28. Lease Agreement dated May 2, 2012 by and between 229 W. 36th Street
Partnership LP and Goldman Copeland Associates, Engineers, P.C.

 

 

 

 



 

SCHEDULE C

 

Service and Maintenance Agreements

 

1. Service Contract dated August 29, 2012 by and between Newmark Grubb Knight
Frank, as agent of 229 West 36th Street Partnership LP, and Principal Building
Services, LLC.

 

If this service contract is terminated early before August 31, 2013, the
unbilled portion of all amortized refinishing services in the amount of
$810/month need to be refunded to Principal Building Services, LLC.

 

2. Service Contract dated May 1, 2011 by and between Grubb & Ellis Management
Services, Inc., as agent of 229 West 36th Street Partnership LP, and Collins
Building Services, Inc.

 

3. Service Contract dated March 17, 2010 by and between Grubb & Ellis Management
Services, Inc., as agent of 229 West 36th Street partnership, LP, and PS Marcato
Elevator Co.

 

4. Service Contract dated July 25, 2011 by and between Grubb & Ellis Management
Services, Inc., as agent of 229 West 36th Street Partnership LP, and
AlliedBarton Security Services LLC.

 

5. Pest Control Service Contract dated as of June 15, 2011 by and between Grubb
& Ellis Management Services, Inc., as agent of 229 West 36th Street Partnership
LP, and K.E.B. Pest Control, LLC.

 

6. Service Contract dated July 5, 2011 by and between Grubb & Ellis Management
Services, Inc., as agent of 229 West 36th Street Partnership LP, and Cross Fire
& Security Co., Inc.

 



 

 

 

 

 

SCHEDULE D

 

Rent Roll and Arrears Report

 

[See Rent Roll Attached Hereto]

 

 

 

 

 



SCHEDULE E

 

Compliance

 

(1)Violation No. 34926012H from the Commissioner of the Department of Buildings
of the City of New York against 229 W. 36th Street Partnership, LP, dated as of
April 30, 2012, regarding façade condition.

 

(2)2010 RPIE Non-Compliance Notice from the New York City Department of Finance
to 229 W. 36th Street Partnership LP, dated as of November 9, 2011, regarding a
failure to file the annual Real Property Income and Expense Statement.

 

(3)Letter of Defect from the Fire Department Bureau of Fire Prevention Fire
Alarm Inspection Unit to 229 West 36 Street Partnership, dated as of April 11,
2012, detailing certain deficiencies relating to the fire alarm electrical
equipment.1

 

(4)Expired temporary Certificate of Occupancy Number 110091882T017.

 

 

 

 

 

 

--------------------------------------------------------------------------------

1 Each of these deficiencies has been addressed and Seller has scheduled its
follow up inspection for November 9, 2012, at which time it is anticipated that
all such deficiencies shall be deemed cleared.

 



 

 

 

SCHEDULE F

 

Litigation

 

None.

 

 

 

 



 

 

SCHEDULE G

 

[See Chicago Title Company Title Report Attached Hereto]

 

 

 



 

 

 

 

SCHEDULE H

 

Letters of Credit

 

7. Letter of Credit in the amount of $1,500,000.00 by American Language
Communication Center, Inc.

 

8. Letter of Credit in the amount of $151,245.00 by Mobile Health Management,
Inc.

 

9. Letter of Credit in an amount of $190,000.00 by Goldman Copeland Associates
Engineers PC

 

10. Letter of Credit in the amount of $157,500 by Early Bird Delivery Systems,
LLC

 



 

 

 



 

SCHEDULE I

 

Form of Tenant Estoppel Statement

 

Re:Lease Agreement dated [__________________] between 229 W. 36TH STREET
PARTNERSHIP LP, as “Landlord”, and [___________], as “Tenant”, for premises
located at 229 West 36th Street, New York, New York (as so amended, “Lease”).

 

To:[__________________________] (“Purchaser”), any mortgagee of Purchaser and
their respective successors and assigns:

 

The undersigned Tenant under the Lease certifies that as of the date, the status
of the Lease is as follows:

 

(5)The Lease constitutes the entire agreement between the Landlord and the
Tenant with respect to the demised premises identified therein, and has not been
further amended, modified or supplemented except as follows
_____________________________. [Insert none” if applicable.]

 

(6)The Lease is in full force and effect, and the Tenant does not have nor is
the Tenant entitled to any credit, offsets or claim against the obligation to
pay rent or other charges, either by reason of prepayment thereof, Landlord’s
acts or omissions, or for any other reason otherwise.

 

(7)(a) The commencement date of the Lease was ____________ and the expiration
date of the Lease is ____________.

 

(b)The Tenant has no option to renew the Lease, other than
________________________________________________________.

 

(c)Monthly base rent, currently and future, is payable as set forth in Schedule
“A” annexed hereto.

 

(d)The Tenant is responsible for payment of any tax on rents.

 

(8)The Tenant is open for business in the premises.

 

(9)The Tenant has no right to cancel or terminate the Lease, no option or right
to purchase the Property or any part thereof and no right of first refusal
whatsoever.

 

(10)The security deposit held by the Landlord on the date hereof in accordance
with the Lease is $_____________.

 

(11)All monthly base rent, common area maintenance charges, real estate taxes,
additional rent and other sums payable by the Tenant under the Lease have been
fully paid in accordance with the provisions of the Lease.

 

 

 



(12)The Tenant has not been granted and is not entitled to any free rental or
any concession in an abatement of rent. Any and all tenant improvement
allowances have been paid to Tenant.

 

(13)All work, if any, to be performed by the Landlord has been heretofore
completed to the full satisfaction of the Tenant.

 

(14)No default exists under the Lease on the part of either the Landlord or the
Tenant, and no event has occurred and no condition exists, with the giving of
notice or the passage of time, or both, will constitute a default under the
Lease.

 

(15)Installation of rent has not been paid more than one (1) month in advance.

 

(16)The Lease has been guaranteed by _______________________ (the “Guarantor”)
and such guaranty is in full force and effect [If no guarantor, then this
section to be deleted].

 

(17)No actions, whether voluntary or otherwise, are pending against Tenant [or
Guarantor] under the bankruptcy laws of the United States or any state and there
are no claims or action pending against Tenant [and/or Guarantor] which if
decided against Tenant [and/or Guarantor] would materially and adversely affect
Tenant’s [or Guarantor’s] financial condition or ability to perform Tenant’s
[and/or Guarantor’s] obligations under, or in respect of, the Lease.

 

This certificate shall be binding upon the Tenant and its successors and assigns
(if any) and is given with the knowledge that it may be relied upon by
Purchaser, any mortgagee of Purchaser, and their respective successors and
assigns

 

Dated: ____________________ ____, 2012                             Tenant:
________________________

 



 

 

 

 

 

 

SCHEDULE J

 

Security Deposits

 

11. Security deposit in the amount of $70,540.86, together with interest earned
thereon in the amount of $757.59, from Record Press, Inc.

 

12. Security deposit in the amount of $360,220.00, together with interest earned
thereon in the amount of $29.59, from Spectaguard Acquisition LLC

 

13. Security deposit in the amount of $40,743.00, together with interest earned
thereon in the amount of $51.06, from Mobile Health Management Services, Inc.

 

14. Security deposit in the amount of $46,440.00, together with interest earned
thereon in the amount of $129.54, from D.S. Simon Productions Inc.

 

15. Letter of Credit in the amount of $1,500,000.00 by American Language
Communication Center, Inc.

 

16. Letter of Credit in the amount of $151,245.00 by Mobile Health Management,
Inc.

 

17. Letter of Credit in an amount of $190,000.00 by Goldman Copeland Associates
Engineers PC

 

18. Letter of Credit in the amount of $157,500 by Early Bird Delivery Systems,
LLC

 



 

 

 

 

SCHEDULE K

 

Fielder Contract

 

[See Fielder Contract Attached Hereto]



 

 



SCHEDULE L

 

Permits

 

19. Certificate to Operate Boiler dated November 17, 2011 given by the New York
City Department of Environmental Protection to Grubb & Ellis Management
Services, as agent of 229 West 36th Street Partnership LP, and Collins Building
Services, Inc.

 

 

 

 



 



SCHEDULE M

 

Survey

 

[See Survey Attached Hereto]

 

 



 

 

 

 

 



SCHEDULE N

 

Intentionally deleted.

 

 

 

 

 



 



 

SCHEDULE o

 

Intentionally deleted.

 

 

 

 

 



 

 

 

SCHEDULE P

 

Pending Real Estate Tax Adjustment

 

Petition filed by Jay Arthur Goldberg, P.C. for Review of Real Property
Assessments filed in the Supreme Court of the State of New York, County of New
York on or about October 12, 2012 regarding 2012-2013 real property taxes.

 

 

 

 

 



 

 



 

